

OMB Approval 0990-0115

  1. 
THIS CONTRACT IS A RATED ORDER
RATING PAGE   OF   PAGES    AWARD/CONTRACT    UNDER DPAS (15 CFR
350)                       4    N/A        1    128

2.  CONTRACT (Proc. Inst. Ident.) NO.             3.  EFFECTIVE DATE 4.
REQUISITION/PURCHASE REQUEST/PROJECT NO. HHSO100201100001C   See Block 20 C.
OS51169

5.  ISSUED BY CODE    6.  ADMINISTERED BY (If other than Item 6) CODE     
Office of Acquisitions, Management, Contracts, & Grants   Office of
Acquisitions, Management, Contracts, & Grants   (AMCG)   (AMCG)     330
Independence Ave., S.W. Room G640   330 Independence Ave., S.W. Room G640  
Washington, D.C. 20201
    Washington, D.C. 20201  

7.  NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code) 8. 
DELIVERY           c FOB ORIGIN x OTHER (See below)   SIGA TECHNOLOGIES, INC.  
  See Article F.2.a.     35 E 62nd Street   9. DISCOUNT FOR PROMPT PAYMENT   
New York, NY 10065     N/A
          10.  SUBMIT INVOICES ITEM   CODE DUNS No. 08-513-4083 FACILITY CODE
ADDRESS SHOWN IN: Art. G.4.

11.  SHIP TO/MARK FOR                  CODE              N/A 12. PAYMENT WILL BE
MADE BY CODE  N/A                     
See Block 5
         See Block 5       13.  AUTHORITY FOR USING OTHER FULL AND OPEN
COMPETITION: 14. ACCOUNTING AND APPROPRIATION DATA     c 10 U.S.C. 2304(c)(   
)  x FAR 6.302-3 Industrial Mobilization Object Class 26402         CAN# 1990001
       15A. ITEM NO. 15B. SUPPLIES/SERVICES  15C. UNIT PRICE       15D.
AMOUNT      15E. UNIT PRICE     15F. AMOUNT Title: Procurement of Smallpox
Antiviral drug for the
Strategic National Stockpile
                  15G. TOTAL AMOUNT OF CONTRACT 4 $432,885,825.00

16. TABLE OF CONTENTS (ü) SEC. DESCRIPTION PAGE(S) (ü) SEC. DESCRIPTION PAGE(S)
    PART I - THE SCHEDULE     PART II - CONTRACT CLAUSES   x A
SOLICITATION/CONTRACT FORM 1 x I CONTRACT CLAUSES 77 x B SUPPLIES OR SERVICES
AND PRICE/COST 3 PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH. x C
DESCRIPTION/SPECS./WORK STATEMENT 24 x J LIST OF ATTACHMENTS 85 x D PACKAGING
AND MARKING 36 PART IV - REPRESENTATIONS AND INSTRUCTIONS x E INSPECTION AND
ACCEPTANCE 37 c K REPRESENTATIONS, CERTIFICATIONS   x F DELIVERIES OR
PERFORMANCE 38     AND OTHER STATEMENTS OF CONTRACTORS   x G CONTRACT
ADMINISTRATION DATA 60 c L INSTRS., CONDS., AND NOTICES TO   x H SPECIAL
CONTRACT REQUIREMENTS 65 c M EVALUATION FACTORS FOR AWARD   CONTRACTING OFFICER
WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. x CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return _2  copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)       18. c AWARD (Contractor is not
required to sign this document.) Your offer on Solicitation Number
__________________________________, including the additions or changes made by
you which additions or changes are set forth in full above, is hereby accepted
as to the items listed above and on any continuation sheets. This award
consummates the contract which consists of the following documents: (a) the
Government’s solicitation and your offer, and (b) this award/contract. No
further contractual document is necessary.               19A. NAME AND TITLE OF
SIGNER (Type or print)   20A.  NAME OF CONTRACTING OFFICER              Eric
Rose, Chairman and CEO       Brian K. Goodger, AMCG/ASPR/HHS
    19B. NAME OF CONTRACTOR 19C. DATE SIGNED   20B. UNITED STATES OF AMERICA  
20C. DATE SIGNED  
 
/s/ Eric Rose
  5/10/2011    BY /s/ Brian K. Goodger   5/13/2011    (Signature of person
authorized to sign)         (Signature of Contracting Officer)    

NSN 7540-01-152-8069 26-107 STANDARD FORM 26 (REV. 4-85) PREVIOUS EDITION
UNUSABLE Computer Generated Prescribed by GSA     FAR (48 CFR) 53.214(a)


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

  Page # Part I – The Schedule              Section A – Solicitation Form 1    
       Section B – Supplies or Services and Price/Costs 3            Section C –
Statement of Objectives 22            Section D – Packaging and Marking 28    
       Section E – Inspection and Acceptance 29            Section F –
Deliveries or Performance 30            Section G – Contract Administration 36  
         Section H – Special Contract Requirements 40     Part II – Contract
Clauses              Section I – Contract Clauses 52     Part III – Attachments
             Section J – List of Documents, Exhibits, and Other Attachments 60


2
 

--------------------------------------------------------------------------------

 

Section B – Supplies or Service and Price/Costs
 

B.1. Background         B. 1.1       The Department of Health and Human Services
(HHS) has the lead responsibility within the federal government to protect the
health of the civilian population against chemical, biological, radiological,
and nuclear (CBRN) threats by providing leadership in research, development,
acquisition, and deployment of effective medical countermeasures. The Biomedical
Advanced Research and Development Authority (BARDA) promotes the advanced
research, development and acquisition of medical countermeasures such as
vaccines, therapeutics, and diagnostics, as well as innovative approaches to
meet the threat of CBRN agents in support of the preparedness mission and
priorities of the HHS Public Health Emergency Medical Countermeasures Enterprise
(PHEMCE) articulated in the PHEMCE implementation plan (available at:
https://www.medicalcountermeasures.gov/Reports.aspx).           B. 1.2   As such
BARDA, which falls under the Office of the Assistant Secretary for Preparedness
and Response (ASPR), U.S. Department of Health and Human Services (HHS), for the
advanced development and acquisition of smallpox antiviral drugs for the
Strategic National Stockpile to support a smallpox public health medical
emergency. The increased threat of terrorism underscores the compelling need to
develop improved medical countermeasures for protecting all segments of the
civilian population.     B. 1.3   A large portion of the U.S. population is
susceptible to variola virus infection (smallpox). Smallpox vaccination of the
general U.S. civilian population stopped in 1972. Since routine smallpox
vaccination ended 39 years ago, less than half of U.S. citizens have been
vaccinated against smallpox. For those who have been vaccinated, the exact
duration of protective immunity is unknown.     B. 1.4   In the event of a
smallpox outbreak, vaccination is the first line of defense as it has been
field-tested and is known to be effective. HHS has procured sufficient live
smallpox vaccine to protect every person in the United States. HHS has also
procured Vaccinia Immune Globulin (VIG) to treat some of the complications that
may arise from smallpox vaccination. In addition to the current live smallpox
vaccine, HHS is acquiring sufficient doses of Modified Vaccinia Ankara (MVA)
vaccine to protect 20 million immunocompromised persons for whom the current
live vaccine may cause serious side effects. To supplement the existing smallpox
preparedness portfolio, HHS is pursuing the acquisition of a smallpox antiviral
drug for the treatment of individuals who are symptomatic.     B. 1.5   The
PHEMCE Implementation Plan prioritized smallpox antivirals as a key acquisition
in the 2009 to 2013 time frame. The antiviral would be recommended for treatment
of individuals who become symptomatic prior to vaccination or where the vaccine
is given too late to be effective. There is currently no approved treatment for
smallpox disease.


3
 

--------------------------------------------------------------------------------

 


B. 2. Project Identification and Purpose         B. 2.1       The purpose of
this award is to seek 1,700,000 treatment courses of smallpox antiviral Final
Drug Product (FDP) that can be delivered to the Centers for Disease Control and
Prevention Strategic National Stockpile (CDC/SNS). The antiviral drug must be an
oral formulation in unit-of-use bottles or other packaging that provides the
best value to the U.S. Government (USG), with a minimum expiry dating of 60
months from date of manufacture (with at least 56 months of shelf life remaining
upon delivery) and must be manufactured in accordance with current Good
Manufacturing Practices (cGMP). Acceptance of product into the SNS requires that
the FDP meet, at a minimum, specifications determined by the U.S. Food & Drug
Administration (FDA). The smallpox antiviral drug shall be developed for both
potential pre-approval uses during a declared emergency under an Emergency Use
Authorization (EUA) and for ultimate approval by the FDA.    
B. 2.2
 
The Contractor should consult http://www.fda.gov/oc/guidance/emergencyuse.html
for information concerning EUA. Fulfillment of the initial requirements, to
include preliminary data providing evidence of safety and potential benefit of
the candidate drug, and evidence of sustained progress toward successful filing
and approval of a New Drug Application (NDA), may allow for the potential use of
the smallpox antiviral drug under an EUA during a declared emergency.
 
B.3. Specific Technical Requirements
   
B. 3.1
 
The Contractor shall provide the necessary qualified personnel, facilities,
material, equipment (except Government property), and services to produce, test,
formulate, fill, package, store and deliver the smallpox antiviral drug. The
manufacture, formulation, filling, and testing of the smallpox antiviral drug
shall be done in accordance with the Contractor’s Standard Operating Procedures,
and all federal statutory and regulatory requirements.
 
B.4. Price/Costs
   
B. 4.1
  Reserved    
B. 4.2
 
In consideration for completion of the work to be performed under Contract Line
Item Numbers (CLINs) as shown below, and in accordance with the Statement of
Objectives, the Contractor shall be paid as stated in this award.

 
4
 

--------------------------------------------------------------------------------

 

B. 5 Price Schedule
 

BASE           CLIN#
Cost
Type
Supply or Service U/I Qty Unit Price Extended Price 0001 FFP Manufacture and
deliver 1,700,000 smallpox antiviral treatment courses (minimum 60 month
stability from date of manufacture) to support appropriate regulatory filing
submitted by CDC as described in Section C.1) EA 1,700,000 [redacted]
$307,358,816.00 0001AA   Advance Payments JOB [redacted] [redacted]
$40,981,175.00 0001AB   Milestone Payment 1:
Successful submission of NDA JOB [redacted] [redacted] $20,490,587.00 0001AC  
Milestone Payment 2:
Complete FDP Commercial Validation batches and report JOB [redacted] [redacted]
$8,196,235.00 0001AD   Milestone Payment 3:
Approved product labeling strategy JOB [redacted] [redacted] $12,294,352.00 0002
FFP Payment upon NDA Approval for treatment courses. CLIN contains the
cumulative discount price ([redacted] holdback) from CLIN 0001 EA 1,700,000
[redacted] $102,452,939.00               0003 FFP Storage, shipping & delivery
of 1,700,000 Smallpox antiviral treatment courses delivered under CLIN 001 as
described in Section C.5 JOB     [redacted]               0004 FFP Re-labeling
of IND to approved product delivered under CLIN 0001 as described in Section D.2
EA [redacted] [redacted] [redacted]               0005 FFP Design and submission
of Phase 4 Marketing Plan in Section C.4.5 JOB     [redacted]               0006
FFP Disposition of product as described in Section C.5.8 JOB [redacted]  
[redacted]               0012   Payment for FDA Approval for extension to
60-Month Expiry Product, as described in Section C.1 (NSP) JOB [redacted]  
[redacted]              


5
 

--------------------------------------------------------------------------------

 


0022   Delivery of 300,000 Treatment Courses (NSP) as described in Section
C.1.1.1 Job [redacted] [redacted] [redacted]                   Total Firm Fixed
Price       $412,467,847.00               CLIN# Cost
Type Supply or Service   Estimated Cost Fee Total CPFF 0007 CPFF Supportive
Studies (Clinical/Non- Clinical) to include, but not limited to stability,
non-clinical, and clinical studies as described in Sections C.2, and C.4)  
[redacted] [redacted] [redacted]               0008 CPFF Security of Contract
Operations as described in Section J   [redacted] [redacted] [redacted]        
      0009 CPFF Information Technology Security, as described in Section J  
[redacted] [redacted] [redacted]               0017 CPFF Concept Plan and
development activities for a pediatric liquid formulation to extend label
indication. Statement of Work acceptance is due within six (6) months of award
as described in Section C.2.5 JOB [redacted] [redacted] [redacted]              
  Total Cost CFFF       $20,417,978.00   Total Cost Base Contract      
$432,885,825.00


OPTION             CLIN# Cost
Type Supply or Service U/I Qty Unit Price Extended Price 0010 FFP Implementation
of Post Marketing Plan under CLIN 0006, as described in C.7.7 [redacted]
[redacted]   [redacted]               0011 FFP Payment for FDA Approval for
extension to 84-Month Expiry Product, as described in Section C.7.1 (NSP)  
[redacted]   50,000,000


6
 

--------------------------------------------------------------------------------

 


0013 FFP Re-labeling to 84-month Expiry Product as described in Section C.7.1 EA
[redacted] [redacted] [redacted]               0014 FFP Purchase of Additional
Treatment Courses (Up to 12 Million). As described in Section C.7.5 EA TBD $
180.00 TBD     Total Option Firm Fixed Price       $57,046,885.00              
OPTION             CLIN# Cost
Type Supply or Service   Estimated Cost Fee Total CPFF               0015 CPFF
Additional Clinical and Non –Clinical Studies as described in Section C.7.8 JOB
[redacted] [redacted] [redacted]               0016 CPFF Concept Plan and
Implementation of IV Formulation, as described Section C.7.3 JOB [redacted]
[redacted] [redacted]               0018 CPFF Concept Plan and Implementation
for studies to extend label indication for liquid formulation in Geriatric
population as described in Section C.5.7 and C.7.2 JOB [redacted] [redacted]
[redacted]               0019 CFFF Concept Plan and Implementation of Post Event
Prophylaxis Indication, as described in Section C.7.4 JOB [redacted] [redacted]
[redacted]               0020 CPFF Implementation of cGMP Warm-Base
Manufacturing, as described in Section C.7.6   [redacted] [redacted] [redacted]
              0021 CPFF Implementation of drug substance, drug product,
non-clinical, clinical and regulatory activities to support extending label
indication for liquid formulation for a pediatric population , as described in
Section C.7.2 JOB [redacted] [redacted] [redacted]                   Total CPFF
      $121,328,946.00     Total OPTION Price (FFP+CPFF)       $178,375,831.00


7
 

--------------------------------------------------------------------------------

 

B.6. Advance Understandings
 
B. 6.1 Specific elements of cost will require prior written approval of the
Contracting Officer before incurrence of the cost (e.g., foreign travel,
consultant fees, subcontracts) prior to reimbursement (See (Paragraph B.1.6.5).
In addition the following advance understanding will be applicable.
 

      B.6.1.1       Inspections & Collection of Samples           B.6.1.1.1
      At the discretion of the US Government (USG) an independent of testing
conducted by the Contractor, the USG reserves the right to conduct site visits
and collect samples of product held by the Contractor and in the SNS.          
B.6.1.1.2   The USG reserves the right to conduct inspections of all aspects of
the contracted project including, but not limited to, the manufacturing plant
and production records, testing and development laboratories, regulatory files
and QMS records.       B.6.1.2   FDA Approval Hold Back           B.6.1.2.1  
The negotiated dollar amount equivalent to [redacted] will be withheld from
payment under CLIN 0001 until such time as the Contractor achieves CDER
approval. This pertains to FDP doses that are delivered to the SNS prior to
approval. After achieving CDER approval, the Contractor shall invoice for monies
to be paid under CLIN 0002 or an amount equal to [redacted] per treatment course
already delivered to the SNS.       B.6.1.3   Person-in-Plant          
B.6.1.2.1   With 7 days advance notice to the Contractor, the government may
place a person-in-plant in the Contractor’s facility. The person-in-plant is for
the purposes of observing, verifying, and surveying the Contractor’s performance
under this Contract, or other duties as delegated by the Contracting Officer.  
    B.6.1.4   Access to Documentation/Data           B.6.1.4.1   BARDA shall
have physical and electronic access to all documentation and data generated
under this Contract, including: all data documenting Contractor performance ;
all data generated regarding clinical and non-clinical studies; all
communications and correspondence with regulatory agencies and bodies to include
all audit observations, inspection reports, milestone completion documents, and
all Contractor commitments and responses. Contractor shall provide BARDA with an
electronic copy of all correspondence with the FDA within 24 hours of receipt.
The government shall acquire unlimited rights to all animal and human data
funded under this Contract in accordance with FAR Subpart 27.4 and FAR Clause
52.227-14 (See Section I.1) .

 
8
 

--------------------------------------------------------------------------------

 


      B.6.1.5       Specific Cost Element           B.6.1.5.1      
Notwithstanding the clause, ALLOWABLE COST AND PAYMENT, incorporated in the
Contract, unless authorized in writing by the Contracting Officer via a
Contracting Officer Authorization (COA) Letter, the costs of the following items
or activities shall be unallowable as direct costs:               1.    
Acquisition, by purchase or lease, of any interest in real property;            
  2.   Special rearrangement or alteration of facilities;               3.  
Purchase or lease of any item of general purpose office furniture or office
equipment regardless of dollar value. (General purpose equipment is defined as
any items of personal property which are usable for purposes other than
research, such as office equipment and furnishings, pocket calculators, etc.);  
            4.   Travel to attend general scientific meetings;               5.
  Foreign travel - See subparagraph B.6.1.5.1.below;               6.   Any cost
reimbursement subcontracts for Consultant services and any firm fixed price
(FFP) subcontract for Consultant services that exceed $100,000;               7.
  Any cost reimbursement subcontracts and FFP subcontracts that exceed $100,000
;               8.   Research patient care costs – See Attachment 1;            
  9.   Accountable Government property (defined as both real and personal
property with an acquisition cost of $1,000 or more and a life expectancy of
more than two years) and "sensitive items" (defined and listed in the
Contractor's Guide for Control of Government Property, see Article G.10),
regardless of acquisition value.               10.   Printing Costs (as defined
in the Government Printing and Binding Regulations).               11.   Light
Refreshment and Meal Expenditures. Requests to use contract funds to provide
light refreshments and/or meals to either federal or nonfederal employees must
be submitted to the Contracting Officer, with a copy to the Project Officer, at
least six (6) weeks in advance of the event.           B.6.1.5.1   Travel Costs
              I. Domestic Travel                 a.   Total expenditures for
domestic travel (transportation, lodging, subsistence, and incidental expenses)
incurred in direct performance of this Contract shall not exceed $3,000 per
person without the prior written approval of the Contracting Officer via a
Contracting Officer Authorization (COA) Letter.                                
b.   Subject to the annual dollar limitation specified under B.6.1.5.1 above the
Contractor shall invoice and be reimbursed for all travel costs in accordance
with FAR Subpart 31.2 contracts with Commercial Organizations and FAR §
31.205-46 Travel Costs

 
9
 

--------------------------------------------------------------------------------

 


                                 
II. Foreign Travel
                                       a.      Total expenditures for foreign
travel (transportation, lodging, subsistence, and incidental expenses) incurred
in direct performance of this contract shall not exceed $5,000 per person
without prior written approval of the Contracting Officer. Requests for foreign
travel must be submitted at least six weeks in advance and shall contain the
following: (a) meeting(s) and place(s) to be visited, with costs and dates; (b)
name(s) and title(s) of Contractor personnel to travel and their functions in
the contract project; (c) contract purposes to be served by the travel; (d) how
travel of Contractor personnel will benefit and contribute to accomplishing the
contract project, or will otherwise justify the expenditure of AMCG contract
funds; (e) how such advantages justify the costs for travel and absence from the
project of more than one person if such are suggested; and (f) what additional
functions may be performed by the travelers to accomplish other purposes of the
contract and thus further benefit the project.                         B.6.1.5.2
 
Award of any FFP subcontract or FFP consulting agreement in excess of $100,000
or any cost reimbursement, labor hour subcontract or consulting agreement funded
under a Cost Plus Fixed Fee CLIN shall not proceed without the prior written
consent of the Contracting Officer via a Contracting Officer Authorization (COA)
Letter upon review of the supporting documentation required by FAR Clause
52.244-2, Subcontracts. After receiving written consent of the subcontract by
the Contracting Officer, a copy of the signed, executed subcontract and
consulting agreement shall be provided to the Contracting Officer.
                        B.6.1.5.3   Clinical and Non-Clinical Studies require
Contracting Officer Authorization (COA) Letter:                            
Draft protocols for each clinical and non-clinical study will be submitted to
the BARDA Contracting Officer’s Technical Representative (COTR) and CO for COA
Letter to the Contractor to authorize the study(ies). (as set forth in Section
H)


10
 

--------------------------------------------------------------------------------

 


      B.6.1.6       Definitions                   B.6.1.6.1      Emergency Use
Authorization (EUA) – see http://www.fda.gov/oc/guidance/emergencyuse.html      
            B.6.1.6.2   All references to Product mean “a product or product
surrogate that is deemed acceptable by the FDA.”                   B.6.1.6.3  
Subcontractor means any supplier, distributor, vendor, or firm that furnishes
supplies or services to or for a prime Contractor or another subcontractor.    
       


B.6.1.7. Product Replacement
 
Product delivered to the SNS shall have a minimum expiry of 56 months at time of
delivery to the SNS. As set forth in paragraph B.8.3.2., Product that does not
meet any specified label claims, fails release testing or does not meet at least
38 month expiry period shall be replaced at no-cost to the government. Should
product not meet the 38 month expiry, the Contractor shall not be in default of
the Contract.
 
B.6.1.8 Delays
 
The Contractor will not be in default under this contract if it is unable to
deliver smallpox antiviral treatment courses (the “Courses”) in accordance with
any delivery schedule established by the parties due to regulatory actions
conducted by the Food and Drug Administration (“FDA”) except to the extent that
FDA’s regulatory action stems from the Contractor’s failure to abide by any term
of this Contract. Additionally, the Contractor will not be in default of this
Contract in the event that deliveries of Courses are delayed as a result of an
order for smallpox antiviral treatment courses that is determined to have
priority over this contract under the Defense Priority Allocation System
(“DPAS”). The Contractor shall notify the Contracting Officer in writing within
ten business days after the commencement of any performance delays that arise as
the result of the FDA regulatory actions or any delays related to DPAS Orders
(the “Notice”). The Notice shall describe the delay and provide the Contractor’s
proposed response for addressing the delay(s) including a proposed time frame
for resumption of the deliveries
 

B. 6.2 Approved Subcontractors and Consultants           (a)       Subcontractor
          1.   [redacted]           2.   [redacted]           3.   [redacted]  
        4.   [redacted]


11
 

--------------------------------------------------------------------------------

 


B.7 Basis of Contract Pricing Terms          Reserved        . B.8. Payment
Conditioned on Delivery         B. 8.1       Delivery of not less than 500,000
treatment courses under CLIN 0001 is a condition for any payment under this
contract. The Contractor may not invoice for a CLIN prior to the initial
delivery of 500,000 treatment courses. Advance Payment and or Milestone Payments
have been addressed during negotiations (See H.16.).           B.8.2   Payments
at a discounted price (CLIN 0001) will be made to the Contractor for product
prior to FDA approval and for FDA approved product. Upon delivery of FDA
approved product, supplemental payment (CLIN 0002) will then be made to the
Contractor as set forth in the schedule.           B. 8.3   Product accepted
into the SNS that falls into any of the following three categories shall be
replaced by the Contractor at no cost to BARDA:               B.8.3.1       In
the event that final FDA approved product is different from any product
previously delivered to the SNS, the Contractor must replace the previously
delivered product with FDA approved product at no cost to the government. In
addition the Contractor will not receive any supplemental payments under CLIN
0002 until all previously delivered product has been replaced with FDA approved
product.                   B.8.3.2   Product that does not meet any specified
label claims, fails release testing or does not meet 38 month expiry period
shall be replaced at no-cost to the government. See B.6.1.7. Product
Replacement.           B.8.3.3   Product deemed to be recalled for any reason,
as outlined in Product Recalls, Including Removals and Corrections published by
U.S. Department of Health and Human Services, Food and Drug Administration,
Office of Regulatory Affairs; or based upon Chapter 7 of the Regulatory
Procedures Manual of March 2007.


B. 9 – Clinical and Non-Clinical Research
 
B. 9.1 Non-Clinical Research
 
These Non-Clinical Terms apply to all grants and contracts that involve
non-clinical research.
 
Draft protocols for each nonclinical study will be submitted to BARDA for
evaluation and comment.
 
12
 

--------------------------------------------------------------------------------

 

BARDA shall have rights to all protocols, data resulting from execution of these
protocols, and final reports, funded by BARDA under this contract, as defined in
Rights in Data Clause in FAR 52.227-14. BARDA reserves the right to request that
the Contractor provide any contract deliverable in a non-proprietary form, to
ensure BARDA has the ability to review and distribute the deliverables, as BARDA
deems necessary.
 
B.9.1.1 Safety and Monitoring Issues
 

      PHS Policy on Humane Care and Use of Laboratory Animals              
B.9.1.1.1       Before award and then with the annual progress report, the
Contractor must submit to BARDA a copy of the current Institutional Animal Care
and Use Committees (IACUC) documentation of continuing review and approval and
the Office of Laboratory Animal Welfare (OLAW- National Institutes of Health)
Federal Wide Assurance (FWA) number for the institution or site.                
B.9.1.1.2   If other institutions are involved in the research (e.g., a
multicenter trial or study), each institution's IACUC must review and approve
the protocol. They must also provide BARDA initial documentation and
documentation of continuing review and approval and FWA number.                
B.9.1.1.3   The Contractor must ensure that the application as well as all
protocols are reviewed by the performing institution’s IACUC.                
B.9.1.1.4   To help ensure the safety of animals used in BARDA funded studies,
the Contractor must provide BARDA copies of documents related to all major
changes in the status of ongoing protocols, including the following:            
                     a)   All amendments or changes to the protocol, identified
by protocol version number, date, or both and date it is valid.                
          b)   All material changes in IACUC policies and procedures, identified
by version number, date, and all required signatories (if applicable)          
                c)   Termination or temporary suspension of the study(ies) for
regulatory issues                           d)   Termination or temporary
suspension of the protocol.                           e)   Any change that is
made in the specific IACUC approval for the indicated study(ies).              
            f)   Any other problems or issues that could affect the scientific
integrity of the study(ies), i.e. fraud, misrepresentation, misappropriation of
funds, etc.


13
 

--------------------------------------------------------------------------------

 


            B.9.1.1.5       Contractors must notify BARDA by email or fax of any
of the above changes within three business days from the time Contractor becomes
aware of such changes, followed by a letter signed by the institutional business
official, detailing notification of the change of status to the local IACUC and
a copy of any responses from the IACUC.           B.9.1.1.6   If a non-clinical
protocol has been reviewed by an institutional biosafety committee (IBC) or the
NIH Recombinant DNA Advisory Committee (RAC), the Contractor must provide
information about the initial and ongoing review and approval, if any. See the
NIH Guidelines for Research Involving Recombinant DNA Molecules.


B.9.1.2 Non-Clinical Data and Safety Monitoring Requirements              
B.9.1.2.1       The Contractor shall continue safety monitoring for all
non-clinical studies of investigational drugs, devices, or biologics. FDA
expects non-clinical studies to include safety in addition to efficacy.
Contractor should consider evaluation of clinical relevant safety markers in the
pivotal and non-pivotal, non-clinical studies.           B.9.1.2.2   BARDA will
work with the Contractors on decisions regarding the type and extent of safety
data accrual to be employed before the start of efficacy or safety studies.    
      B.9.1.2.3   The Contractor shall inform BARDA of any upcoming site visits
and/or audits of CRO facilities funded under this effort. BARDA reserves the
right to accompany the Contractor on site visits and/or audits of CROs as BARDA
deems necessary.

   B.9.1.3. BARDA Review Process Before Non-Clinical Study Execution Begins   
            B.9.1.3.1       BARDA is under the same policy-driven assurances as
NIH in that it has a responsibility to ensure that mechanisms and procedures are
in place to protect the safety and welfare of animals used in BARDA funded
non-clinical trials. Therefore, before study execution, the Contractor must
provide the following (as applicable) for review and approval by BARDA.:      
   

                                  1.      IACUC approved (signed) non-clinical
research protocol identified by version number, date, or both, including details
of study design, euthanasia criteria, proposed interventions, and exclusion
criteria.       2.   Documentation of IACUC approval, including OLAW FWA number,
IACUC registration number, and IACUC name.

 
14
 

--------------------------------------------------------------------------------

 


                                  3.      Contractor should reduce the number of
animals required for a study using power of statistics       4.   Plans for the
management of side effects, rules for interventions and euthanasia criteria    
  5.   Procedures for assessing and collecting safety data       6.   If a study
is contracted through CRO(s), work orders and service agreements the Contractor
shall assure that an integrated safety documentation plan is in place for the
study site, pharmacy service records on the dosing material to be used and
excipients, and laboratory services (including histopathology).           7.  
Documentation that the Contractor or CRO and all staff responsible for the
conduct of the research have received required training in the protection and
handling of animals           8.   Purchasing of animals and/or other supplies
for non-clinical studies funded in part or in whole by BARDA requires written
approval by the Contracting Officer. The Contractor must have the ability to
return/re-sell animals, at purchase price, to distributor or a third party, in
the event that the protocols do not obtain approval           9.   Provide
justification for whether studies require good laboratory practice (GLP)
conditions           10.   Provide justification for whether studies will be
classified as non-pivotal or pivotal studies

 


            B.9.1.3.2       BARDA will make its best efforts to forward comments
to the Contractor within two weeks (10 business days) of receipt of the above
information. The Contractor must address in writing all study design, safety,
regulatory, ethical, and conflict of interest concerns raised by BARDA staff to
the satisfaction of BARDA before study execution. After receiving the updated
documentation, that satisfies BARDA a written COA Letter will be provided to the
Contractor. This COA provides authorization to the Contractor to execute the
specific nonclinical study funded in part or in whole by BARDA.          
B.9.1.3.3.   In case of problems or issues, the BARDA COTR will contact the
Contractor within two weeks (10 business days) by email or fax, followed within
30 calendar days by an official letter to the principal investigator, with a
copy to the institution’s office of sponsored programs, listing issues and
appropriate actions to be discussed.       B.9.1.3.4   Final decisions regarding
ongoing safety reporting requirements for research not performed under an
Investigational New Drug Application (IND) or investigational device exemption
(IDE) must be made jointly by the BARDA and the Contractor.


15
 

--------------------------------------------------------------------------------

 

References
 * Public Health Service Policy on Humane Care and Use of Laboratory
   Animals(http://grants.nih.gov/grants/olaw/InvestigatorsNeed2Know.pdf)
    
 * USDA Animal Welfare Act
   (http://awic.nal.usda.gov/nal_display/index.php?info_center=3&tax_level=3&tax_subject=1
   82&topic_id=1118&level3_id=6735&level4_id=0&level5_id=0&placement_default=0)

B.9.2 Clinical Research
 
These Clinical Terms apply to all grants and contracts that involve clinical
research.
 
Draft protocols for each clinical study will be submitted to BARDA for
evaluation and comment.
 
BARDA shall have unlimited rights to all protocols, data generated from the
execution of these protocols, and final reports, funded by BARDA under this
contract, as defined in Rights in Data Clause in FAR 52.227-14. BARDA reserves
the right to request that the Contractor provide any contract deliverable in a
non-proprietary form, to ensure BARDA has the ability to review and distribute
the deliverables, as BARDA deems necessary.
 
B.9.2.1 Safety and Monitoring Issues
 

       Institutional Review Board (IRB) or Independent Ethics Committee (IEC)
Approval                    B.9.2.1.1        Before award and then with the
annual progress report, the Contractor must submit to BARDA a copy of the
current IRB or IEC approved informed consent document, documentation of
continuing review and approval and the Office of Human Research Protections
(OHRP) FWA number for the institution or site.           B.9.2.1.2   If other
institutions are involved in the research (e.g., a multicenter clinical trial or
study), each institution's IRB or IEC must review and approve the protocol. They
must also provide BARDA initial and annual documentation of continuing review
and approval, including the current approved informed consent document and FWA
number.           B.9.2.1.3   The grantee institution must ensure that the
application as well as all protocols are reviewed by their IRB or IEC.          
     

 
16
 

--------------------------------------------------------------------------------

 


  B.9.2.1.4 To help ensure the safety of participants enrolled in BARDA funded
studies, the Contractor must provide BARDA copies of documents related to all
major changes in the status of ongoing protocols, including the following:      
                1.       All amendments or changes to the protocol, identified
by protocol version number, date, or both and date it is valid.                
2. All changes in informed consent documents, identified by version number,
date, or both and dates it is valid.                 3. Termination or temporary
suspension of patient accrual.                 4. Termination or temporary
suspension of the protocol.                 5. Any change in IRB approval.      
  6. Any other problems or issues that could affect the participants in the
studies.                B.9.2.1.5       Contractors must notify BARDA through
the Contracting Officer’s Technical Representative (COTR) and Contracting
Officer (CO) of any of the above changes within three working days by email or
fax, followed by a letter signed by the institutional business official,
detailing notification of the change of status to the local IRB and a copy of
any responses from the IRB or IEC.     B.9.2.1.6 If a clinical protocol has been
reviewed by an institutional biosafety committee (IBC) or the NIH Recombinant
DNA Advisory Committee (RAC), the Contractor must provide information about the
initial and ongoing review and approval, if any. See the NIH Guidelines for
Research Involving Recombinant DNA Molecules.   B.9.2.2. Data and Safety
Monitoring Requirements     B.9.2.2.1 The Contractor shall conduct independent
safety monitoring for clinical trials of investigational drugs, devices, or
biologics; clinical trials of licensed products; and clinical research of any
type involving more than minimal risk to volunteers. Independent monitoring can
take a variety of forms. Phase III clinical trials must be reviewed by an
independent data and safety monitoring board (DSMB); other trials may require
DSMB oversight as well. The Contractor shall inform BARDA of any upcoming site
visits and/or audits of CRO facilities funded under this effort. BARDA reserves
the right to accompany the Contractor on site visits and/or audits of CROs as
BARDA deems necessary.     B.9.2.2.2 A risk is minimal where the probability and
magnitude of harm or discomfort anticipated in the proposed research are not
greater than those ordinarily encountered in daily life or during the
performance of routine physical or psychological examinations or tests. For
example, the risk of drawing a small amount of blood from a healthy individual
for research purposes is no greater than the risk of doing so as part of a
routine physical examination (45 CFR 46.102I).

 
17
 

--------------------------------------------------------------------------------

 


  B.9.2.2.3       The type of monitoring to be used shall be mutually agreed
upon between the Contractor and BARDA before enrollment starts. Discussions with
the responsible BARDA COTR regarding appropriate safety monitoring and approval
of the final monitoring plan by BARDA must occur before patient enrollment
begins and may include discussions about the appointment of one of the
following:              1.       Independent Safety Monitor – a physician or
other appropriate expert who is independent of the study and available in real
time to review and recommend appropriate action regarding adverse events and
other safety issues.         2. Independent Monitoring Committee (IMC) or Safety
Monitoring Committee (SMC) – a small group of independent investigators and
biostatisticians who review data from a particular study.         3. Data and
Safety Monitoring Board – an independent committee charged with reviewing safety
and trial progress and providing advice with respect to study continuation,
modification, and termination. The Contractor may be required to use an
established BARDA DSMB or to organize an independent DSMB. All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well. Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) For Oversight of Clinical Trials Policy.    
B.9.2.2.4 When a monitor or monitoring board is organized, a description of it,
its charter or operating procedures (including a proposed meeting schedule and
plan for review of adverse events), and roster and curriculum vitae from all
members must be submitted to and approved by BARDA before enrollment starts.  
             B.9.2.2.5 Additionally, the Contractor must submit written
summaries of all reviews conducted by the monitoring group to the BARDA within
30 days of reviews or meetings.

 
18
 

--------------------------------------------------------------------------------

 

B.9.2.3. BARDA Protocol Review Process Before Patient Enrollment Begins
 

  B.9.2.3.1       BARDA has a responsibility to ensure that mechanisms and
procedures are in place to protect the safety of participants in BARDA-supported
clinical trials. Therefore, before patient accrual or participant enrollment,
the Contractor must provide the following (as applicable) for review and
approval by BARDA:              1.       IRB or IEC approved clinical research
protocol identified by version number, date, or both, including details of study
design, proposed interventions, patient eligibility, and exclusion criteria.    
    2. Documentation of IRB or IEC approval, including OHRP FWA number, IRB or
IEC registration number, and IRB or IEC name.         3. IRB or IEC approved
informed consent document, identified by version number, date, or both and date
it is valid.                 4. Plans for the management of side effects.      
          5. Procedures for assessing and reporting adverse events.            
    6. Plans for data and safety monitoring (see B above) and monitoring of the
clinical study site, pharmacy, and laboratory.                 7. Documentation
that the Contractor and all study staff responsible for the design or conduct of
the research have received Good Clinical Practice (GCP) training in the
protection of human subjects.             B.9.2.3.2 BARDA will make its best
efforts to forward comments to the Contractor within two weeks (10 business
days) of receipt of the above information. The Contractor must address in
writing all study design, safety, regulatory, ethical, and conflict of interest
concerns raised by the BARDA COTR to the satisfaction of BARDA before patient
accrual or participant enrollment can begin. After receiving the corrected
documentation, that satisfies BARDA a written COA) Letter will be provided to
the Contractor. This COA provides authorization to the Contractor to execute the
specific clinical study funded in part or in whole by BARDA.   B.9. 2.4
Investigational New Drug or Investigational Device Exemption Requirements  
              B.9.2.4.1 Consistent with federal regulations, clinical research
projects involving the use of investigational therapeutics, vaccines, or other
medical interventions (including licensed products and devices for a purpose
other than that for which they were licensed) in humans under a research
protocol must be performed under a Food and Drug Administration (FDA)
investigational new drug (IND) or investigational device exemption (IDE).


19
 

--------------------------------------------------------------------------------

 


              B.9.2.4.2       Exceptions must be granted in writing by FDA. If
the proposed clinical trial will be performed under an IND or IDE, the
Contractor must provide BARDA with the name and institution of the IND or IDE
sponsor, the date the IND or IDE was filed with FDA, the FDA IND or IDE number,
any written comments from FDA, and the written responses to those comments.    
B.9.2.4.3 The Contractor must wait 30 days from FDA receipt of an initial IND or
IDE application before initiating a clinical trial.     B.9.2.4.4 The Contractor
must notify BARDA if the FDA places the study on clinical hold and provide BARDA
any written comments from FDA, written responses to the comments, and
documentation in writing that the hold has been lifted.     B.9.2.4.5 The
Contractor must not use grant or contract funds during a clinical hold.  
B.9.2.5. Required Time-Sensitive Notification     B.9.2.5.1 Under an IND or IDE,
the sponsor must provide FDA safety reports of serious adverse events. Under
these Clinical Terms of Award, the Contractor must submit copies to the
responsible BARDA the Contracting Officer's technical representative (COTR) as
follows:              1.       Expedited safety report of unexpected or
life-threatening experience or death – A copy of any report of unexpected or
life-threatening experience or death associated with the use of an IND drug,
which must be reported to FDA by telephone or fax as soon as possible but no
later than seven days after the IND sponsor’s receipt of the information, must
be submitted to the BARDA program officer or the contracting officer's technical
representative within 24 hours of FDA notification.         2. Expedited safety
reports of serious and unexpected adverse experiences – A copy of any report of
unexpected and serious adverse experience associated with use of an IND drug or
any finding from tests in laboratory animals that suggests a significant risk
for human subjects, which must be reported in writing to FDA as soon as possible
but no later than 15 days after the IND sponsor’s receipt of the information,
must be submitted to the BARDA Contracting Officer’s Technical Representative
within 24 hours of FDA notification.

 
20
 

--------------------------------------------------------------------------------

 


           3.       IDE reports of unanticipated adverse device effect – A copy
of any reports of unanticipated adverse device effect submitted to FDA must be
submitted to the BARDA Contracting Officer’s Technical Representative within 24
hours of FDA notification.           4.       Expedited safety reports – should
be sent to the BARDA Contracting Officer’s Technical Representative concurrently
with the report to FDA.           5.       Other adverse events documented
during the course of the trial should be included in the annual IND or IDE
report and reported to the BARDA annually.                   B.9.2.5.2       In
case of problems or issues, the BARDA COTR will contact the Contractor within 10
working days by email or fax.          
 * Safety reporting for research not performed under an IND or IDE

  B.9.2.5.3 Ongoing safety reporting requirements for research not performed
under an IND or IDE shall be mutually agreed upon by the BARDA Contracting
Officer’s Technical Representative and the Contractor.

 
21
 

--------------------------------------------------------------------------------

 

     Section C. - Statement Of Objectives (SOO)
 

C.1. General Objectives                   [redacted]     C.1.1.       [redacted]
              C.1.1.1        [redacted]         C.1.2. [redacted]     C.1.3.
[redacted]     C.1.4. [redacted]     C.1.5. [redacted]

 
22
 

--------------------------------------------------------------------------------

 


C.2.      Chemistry, Manufacturing, Control (CMC) Objectives             
C.2.1.       [redacted]     C.2.2. [redacted]     C.2.3. [redacted]     C.2.4.
[redacted]     C.2.5 [redacted]   C.3. Reserved   C.4. Regulatory, Non-Clinical,
and Clinical Objectives     C.4.1. [redacted]     C.4.2. [redacted]     C.4.3.
[redacted]     C.4.4. [redacted]       C.4.4.1       [redacted]       C.4.4.2
[redacted]       C.4.4.3 [redacted]     C.4.5. [redacted]     C.4.6 [redacted]  
C.5.  Shipment, Storage, and Disposition Objectives     C.5.1. [redacted]    
C.5.2. [redacted]     C.5.3. [redacted]     C.5.4. [redacted]

 
23
 

--------------------------------------------------------------------------------

 


  C.5.5   [redacted]           C.5.6   [redacted]           C.5.7   [redacted]  
        C.5.8   [redacted]  
C.6. Project Management & Risk Mitigation Objectives
                    C.6.1.        [redacted]               C.6.1.1       
[redacted].                   C.6.1.2.   [redacted]                      
C.6.1.2.1        [redacted]                           C.6.1.3.1   [redacted]    
              C.6.2.   [redacted]                       C.6.2.1.   [redacted]  
            C.6.3.   [redacted]                       C.6.3.1   [redacted]

 

                                                           I.         [redacted]
  II.   [redacted]   III.   [redacted]   IV.   [redacted]   V.   [redacted]  
VI.   [redacted]   VII.   [redacted]           [redacted]

 

                 
C.6.4.
        [redacted]                             C.6.4.1   [redacted]

 

                                                           1.         [redacted]
  2.   [redacted]  
3.
  [redacted]  
4.
  [redacted]  
5.
  [redacted]   6.   [redacted]  
7.
  [redacted]  
8.
  [redacted]

 
24
 

--------------------------------------------------------------------------------

 


                 
C.6.5
       
[redacted]        
 
                 
C.6.5.1
 
[redacted]
              C.6.6.  
[redacted]
                      C.6.6.1.  
[redacted]
                  C.6.6.2  
[redacted]
                  C.6.6.3  
[redacted]
              C.6.7.  
[redacted]
                 
C.6.8.
  [redacted]                  
C.6.9
 
[redacted]
   

 
C.7. Optional CLIN Objectives
 
C.7.1.
      
The USG may exercise an optional CLIN to increase the expiry period of the
product to 84 months (from date of manufacture).
         
C.7.1.1
      
The Contractor shall develop a plan to conduct stability testing on BDS and FDP
in conformance with FDA requirements to extend expiry dating to 84 months (from
date of manufacture), and seek approval to extend the expiry dating period as
appropriate. If the option is exercised, the Contractor shall implement the
proposed plan to seek extended expiration dating. (CLIN 0011)
              C.7.1.2.  
The Contractor shall develop and implement a plan to address any FDA labeling
requirements, such as re-labeling product, associated with obtaining 84 -month
expiration dating. (CLIN 0013)

 
25
 

--------------------------------------------------------------------------------

 


C.7.2        The USG may exercise an optional CLIN to extend the age range for
which the antiviral drug is indicated and to include a liquid formulation for
the treatment of geriatric and pediatric populations.       C.7.2.1        The
Contractor shall develop a concept plan to conduct studies to extend the range
of ages for which the approved antiviral drug is indicated. If the option is
exercised, the Contractor shall implement the proposed plan to seek extension of
the indicated age range.       C.7.2.2   The Contractor shall develop a concept
plan to conduct studies to include a liquid formulation for therapeutic
indication in the geriatric population. If the option is exercised, the
Contractor shall implement the proposed plan to include a liquid formulation for
a therapeutic indication in the geriatric population. (CLIN 0018)       C.7.2.3
  The Contractor shall continue the development of a liquid formulation for a
therapeutic indication in the pediatric population. If the option is exercised,
the Contractor shall implement follow-on development activities initiated under
CLIN 0017 which are necessary to support a liquid formulation. Contractor shall
follow the Pediatric Liquid Formulation Plan (developed under CLIN 0017) to
guide activities under CLIN 0021.   C.7.3.   BARDA may exercise an optional CLIN
to extend the label indication to include an intravenous (I.V.) formulation.
(CLIN 0016)       C.7.3.1   The Contractor shall develop a concept plan to
conduct post-approval studies to extend the label indication to include an I.V.
formulation for the treatment of severely ill individuals. If the option is
exercised, the Contractor shall implement the proposed plan to seek label
extension to include an I.V. formulation.   C.7.4.   BARDA may exercise an
optional CLIN to extend the label indication to include post event prophylactic
use. (CLIN 0019)       C.7.4.1   The Contractor shall develop a concept plan to
conduct human and animal studies to extend the label indication to include
prophylactic use of the antiviral in individuals contraindicated for
vaccination, either in place of vaccination or in combination with vaccination
to reduce the side effects of the live vaccine. If the option is exercised, the
Contractor shall implement the proposed plan to seek label extension to include
prophylactic use in vaccine-contraindicated populations.   C.7.5   BARDA may
exercise optional CLINs to purchase additional antiviral treatment courses.
(CLIN 0014)       C.7.5.1   The Contractor shall submit a plan and schedule for
antiviral drug product manufacture and control at large-scale production and
under cGMP compliance to deliver up to an additional 12 million treatment
courses.

 
26
 

--------------------------------------------------------------------------------

 


    C.7.5.2        [redacted]   [redacted]   C.7.6.        The USG may exercise
an option for the Contractor to maintain a cGMP warm-base manufacturing
capability. (CLIN 0020)       C.7.6.1   The Contractor shall submit a plan to
produce, release, maintain, and monitor the minimum number of lots per year of
BDS, and to fill/finish the corresponding lot(s) of FDP, at a commercial scale
to maintain antiviral drug cGMP capability (warm-base) for the life of the
contract extension. Should the government decide to exercise the warm base
option then later exercise options for additional doses. The warm base price
shall be decremented from the Warm Base price per dose   C.7.7.   The BARDA may
exercise an option to implement the Phase 4 post-marketing commitment plan, as
described in Section C.4.5., to collect human safety and efficacy data when the
product is used in the event of a declared emergency. (CLIN 00010)   C.7.8  
Additional Clinical and Non –Clinical Studies (CLIN 00015): Additional clinical
or non-clinical studies shall be included as an optional Cost plus CLIN with a
Not-To-Exceed value. The scope of work is as follows: Upon award, the Contractor
shall conduct additional clinical or non-clinical studies necessary to achieve
an approved CDER label indication for treatment of symptomatic adults with a
smallpox infection. Modifications to this CLIN are likely due to the regulatory
uncertainty of drug approval under the animal rule. Exercise of this optional
CLIN will be subject to the time parameters set forth in the Project BioShield
Act and determination by BARDA of a change within the scope of the Contract.
(CLIN 0015)   C.8.   Delivery Schedule       C.8.1   Contractor shall propose a
delivery schedule that may be subject to negotiation. The schedule for delivery
of the smallpox antiviral drug shall be set forth in Section F.6 of this
contract.

 
C. 9. Reporting Requirements
 

 
See section F.3 for specific reporting requirements.
                       C.9.1        Performance of the contract will be
monitored by the COTR and CO on a regular basis via teleconference every two
weeks, monthly reports, and quarterly basis via site visits. The Contracting
Officer will be responsible for inspection and acceptance of product; the COTR
and CO will be responsible for conducting an annual performance evaluation, and
facilitating the Project Coordination Team (PCT).       C.9.2   Monitoring of
the development contract will be based on periodic reporting by the Contractor.
Reporting requirements and deliverables will be supplemented by quarterly visits
to relevant development, manufacturing or administrative sites. The first
“kick-off” site visit will be convened within 30 days of contract award to
review HHS procedures, processes and expectations, as well as Contractor’s
development data and plans. Program assessment will be performed by qualified
subject matter experts in clinical development, engineering, manufacturing,
quality control, regulatory affairs, etc.

 
27
 

--------------------------------------------------------------------------------

 

Section D – Packaging and Marking
 
D.1. Method of Delivery
 
Unless otherwise specified by the Contracting Officer, delivery of the items
other than the smallpox antiviral treatment courses to be furnished to the
government under this Contract (including invoices) shall be made by first class
mail, overnight carrier, or e-mail.
 
D.2. Packaging
 
Packaging shall be consistent with the FDA-approved labeling and packaging for
this product at the time of manufacture. Appropriate packaging and labeling
changes may be required for product delivered under the IND (for possible
pre-approval use under provisions of EUA), and following product FDA marketing
approval.
 
D.3. Report Deliverables
 
Unless otherwise specified by the Contracting Officer delivery of reports to be
furnished to the government under the resultant contract (including invoices),
shall be addressed as follows:
 

Contracting Officer Contracting Officer Technical Representative HHS/ASPR/AMCG
HHS/ASPR/BARDA 330 Independence Avenue, S.W. 330 Independence Avenue, S.W. Room
G644 Room G644 Washington, DC 20201 Washington, DC 20201 Email: Email:


D.4. Shipping
 
Shipment of deliverables to SNS and storage shall be performed in accordance
with Section C: SOO and authorization by the Contracting Officer.
 
28
 

--------------------------------------------------------------------------------

 

Section E – Inspection and Acceptance
 
FAR 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
 
This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html
 

       FAR Source                               Title and Date     FAR Clause
52.243-1   Changes – Fixed Price (Aug 1987)   FAR Clause 52.246-1   Contractor
Inspection Requirements (Apr 1984)   FAR Clause 52.246-2   Inspection of
Supplies – Fixed Price (Aug 1996)   FAR Clause 52.246-8   Inspection of R& D –
Cost Reimbursement (May 2001)   FAR Clause 52.246-16   Responsibility of
Supplies (Apr 1984)


E.1. Inspection and Acceptance (July 1999)
 
Inspection and acceptance of the articles, services, and documentation called
for herein shall be accomplished by the Contracting Officer, or his/her duly
authorized representative (who for the purposes of this contract shall be the
COTR or other Contracting Officer designee) at the destination of the articles,
services or documentation.
 
29
 

--------------------------------------------------------------------------------

 

Section F - Deliveries or Performance
 

       FAR Clause                               Title and Date     FAR 52.211-17
  Delivery of Excess Quantities (Sept 1989)   FAR 52.242-15   Stop Work Order
(Aug 1989)   FAR 52.242-15, Alt 1   Stop Work Order, Alternate 1 (Apr 1984)  
FAR 52.242-17   Government Delay of Work (Apr 1984)   FAR 52.247-34   FOB
Destination (Nov 1991)


F.1. Period of Performance
 
The base period of contract performance of this contract is 5 years from date of
award May 16, 2011 – May 15, 2016).
 
F. 2. Place and Method of Delivery
 

        F.2.1.        Delivery of smallpox antiviral treatment courses and other
deliverables shall be in accordance with FAR 52.247-34 entitled F.O.B.
DESTINATION.           F.2.2   Place of Delivery: The product shall be delivered
to a Strategic National Stockpile (SNS) site(s) to be announced prior to time of
delivery.           F.2.2.1.   The Contractor shall notify the Contracting
Officer in writing at least thirty (30) calendar days prior to each proposed
delivery of FDP. After receipt of each notification, the Contracting Officer
will either consent or reject that delivery. If the Contracting Officer rejects
that delivery, then Contractor shall not make that delivery. Examples of
scenarios when the Contracting Officer may reject the Contractor’s request
include but are not limited to USG-personnel unavailability, Contractor
non-compliances, or USG excusable delays. If the Contracting Officer consents to
that delivery, the Contracting Officer will furnish a location for that delivery
to the Contractor at least five (5) business days prior to that delivery.      
    F.2.3.   Unless otherwise specified, deliveries shall be made to the
Delivery Point Monday through Friday (excluding Federal Holidays) between the
hours of 8:30 a.m. and 5:30 p.m. EST only. Supplies or services schedule for
delivery on a Federal holiday shall be made the following business day.        
  F.2.4   A method (e.g., TempTales) for determining shipping temperatures
during transport will be included at appropriate locations with proximity to the
product during transit. Data from temperature recording devices will have the
capability of being “down-loaded” and read by designated BARDA personnel prior
to off-loading of the product at SNS destination.           F.2.5   Product
determined to be out of compliance for shipping temperature specifications will
not be accepted or off-loaded from the Contractor’s own or subcontracted
conveyance, but will be immediately returned to the manufacturer by the same
transport used for delivery.


30
 

--------------------------------------------------------------------------------

 

F.3. Contract Deliverables and Reporting Requirements
 

F.3.1.        Sample Inspections       F.3.1.1        At the discretion of the
BARDA and independent of testing conducted by the Contractor, the USG reserves
the right to conduct site visits and collect samples of product held by the
Contractor and/or stored by the SNS.   F.3.2.   Disposition of Antiviral
Inventory       F.3.2.1   Upon expiration or termination (including partial
termination) of this Contract, the USG may effect final distribution of any drug
produced on this Contract, and remaining in storage at the Contractor’s facility
by any one or combination of the following methods:           a.        The USG
may elect to direct the Contractor to ship to a consignee(s) designated by the
USG, all drug remaining in storage at the Contractor’s facility.           b.  
The USG may offer the drug to be repurchased by the Contractor at the original
purchase price.           c.   The USG may dispose of the drug in the SNS or
direct the Contractor to dispose of unshipped drug developed in support of this
contract but in excess of the 1.7 Million courses requested.       F.3.2.2.  
Upon expiration or termination (including partial termination) of this Contract,
the USG may effect final distribution of any smallpox antiviral remaining in
storage at the Contractor’s facility. Disposition of the product shall be
negotiated upon expiration or contract termination.

 
31
 

--------------------------------------------------------------------------------

 

F.3.3 - Reporting Requirements
 

# Type of Deliverable Frequency/
time periods Description of Deliverable Reporting Procedures Quantity/
Form 1. [redacted] [redacted] [redacted] [redacted] [redacted] 2. [redacted]
[redacted] [redacted] [redacted] [redacted] 3. [redacted] [redacted] [redacted]
[redacted] [redacted] 4. [redacted] [redacted] [redacted] [redacted] [redacted]
5. [redacted] [redacted] [redacted] [redacted] [redacted] 6. [redacted]
[redacted] [redacted] [redacted] [redacted] 7. [redacted] [redacted] [redacted]
[redacted] [redacted] 8.
 
 
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
 
 
9 [redacted] [redacted] [redacted] [redacted] [redacted] 10 [redacted]
[redacted] [redacted] [redacted] [redacted] 11 [redacted] [redacted] [redacted]
[redacted] [redacted] 12 [redacted] [redacted] [redacted] [redacted] [redacted]


32
 

--------------------------------------------------------------------------------

 


#  Type of Deliverable  Frequency/
time periods  Description of Deliverable Reporting Procedures Quantity/
Form 13 [redacted] [redacted] [redacted] [redacted] [redacted] 14 [redacted]
[redacted] [redacted] [redacted] [redacted] 15 [redacted] [redacted] [redacted]
[redacted] [redacted] 16 [redacted] [redacted] [redacted] [redacted] [redacted]
17 [redacted] [redacted] [redacted] [redacted] [redacted] 18 [redacted]
[redacted] [redacted] [redacted] [redacted] 19 [redacted] [redacted] [redacted]
[redacted] [redacted] 20 [redacted] [redacted] [redacted] [redacted] [redacted]
21 [redacted] [redacted] [redacted] [redacted] [redacted] 22 [redacted]
[redacted] [redacted] [redacted] [redacted] 23 [redacted] [redacted] [redacted]
[redacted] [redacted] 24 [redacted] [redacted] [redacted] [redacted] [redacted]
25 [redacted] [redacted] [redacted] [redacted] [redacted] 26 [redacted]
[redacted] [redacted] [redacted] [redacted] 27 [redacted] [redacted] [redacted]
[redacted] [redacted] 28 [redacted] [redacted] [redacted] [redacted] [redacted]
29 [redacted] [redacted] [redacted] [redacted] [redacted]


Project Bioshield Specific Deliverables 1. [redacted] [redacted] [redacted]
[redacted] [redacted] 2. [redacted] [redacted] [redacted] [redacted] [redacted]
3. [redacted] [redacted] [redacted] [redacted] [redacted] 4. [redacted]
[redacted] [redacted] [redacted] [redacted] 5. [redacted] [redacted] [redacted]
[redacted] [redacted] 6. [redacted] [redacted] [redacted] [redacted] [redacted]
7. [redacted] [redacted] [redacted] [redacted] [redacted] 8. [redacted]
[redacted] [redacted] [redacted] [redacted] 9. [redacted] [redacted] [redacted]
[redacted] [redacted]


33
 

--------------------------------------------------------------------------------

 

F.4. Contract Milestones and Go/NO GO Decision Gates
 
Section F.3 - Table–B:
Contract Milestones and GO/NO GO Decision Gates
 

Mstn
# GO/NO GO Decision Gates Go Criteria No-Go Criteria Deliverable SOO/WBS# Date  
[redacted]           1 [redacted] [redacted] [redacted] [redacted] [redacted]
[redacted] 2 [redacted] [redacted] [redacted] [redacted] [redacted] [redacted] 3
[redacted] [redacted] [redacted] [redacted] [redacted] [redacted] 4 [redacted]
[redacted] [redacted] [redacted] [redacted] [redacted] 5 [redacted] [redacted]
[redacted] [redacted] [redacted] [redacted] 6 [redacted] [redacted] [redacted]
[redacted] [redacted] [redacted] 7 [redacted] [redacted] [redacted] [redacted]
[redacted] [redacted] 8 [redacted] [redacted] [redacted] [redacted] [redacted]
[redacted]


34
 

--------------------------------------------------------------------------------

 

F.6. Delivery Schedule
 

Delivery Number Number of Doses FDP Lot Number Delivery Date [redacted]
[redacted]   [redacted] [redacted] [redacted]   [redacted] [redacted] [redacted]
  [redacted] [redacted] [redacted]   [redacted] [redacted] [redacted]  
[redacted] [redacted] [redacted]   [redacted] [redacted] [redacted]   [redacted]
[redacted] [redacted]   [redacted] [redacted] [redacted]   [redacted] [redacted]
[redacted]   [redacted] [redacted] [redacted]   [redacted] [redacted] [redacted]
  [redacted] Total [redacted]    


35
 

--------------------------------------------------------------------------------

 

Section G – Contract Administration
 
ARTICLE G.1. CONTRACTING OFFICER
 
The Contracting Officer (CO) will represent the Government for the purpose of
this contract.
 
The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions, or other stipulations of this contract.
 
The Contracting Officer is the only person with the authority to act as agent of
the Government under this contract. Only the Contracting Officer has authority
to (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimburse to the Contractor of any costs incurred during the
performance of this contract; (5) otherwise change any terms and conditions of
this contract.
 
No information other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the US Government, other otherwise,
shall be considered grounds for deviation from any stipulation of this contract.
 
The Government may unilaterally change its designated Contacting Officer
 
ARTICLE G.2. CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE (COTR)
 
The following Contracting Officer's Technical Representative (COTR) will
represent the Government for the purpose of this contract:
 

  [redacted]   [redacted]


As delegated by the Contracting Officer, the COTR is responsible for: (1)
monitoring the Contractor's technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements; (2) assisting the contracting Officer in interpreting the
statement of work and any other technical performance requirements; (3)
performing technical evaluation as required; (4) performing technical
inspections and acceptances required by this contract; and (5) assisting in the
resolution of technical problems encountered during performance.
 
G.3. Payment by Electronic Funds Transfer – Central Contractor Registration (Oct
2003)
 
(a) The Government shall use electronic funds transfer to the maximum extent
possible when making payments under this contract. FAR 52.232-34 (May 1999),
Payment by Electronic Funds Transfer in Section I, requires the Contractor to
designate in writing a financial institution for receipt of electronic funds
transfer payments.
 
36
 

--------------------------------------------------------------------------------

 

(b) The Contractor shall make the designation by submitting the form titled “ACH
Vendor/Miscellaneous Payment Enrollment Form” to the address indicated below.
Note: The form may be either attached to this solicitation (see Section J, List
of Attachments) or may be obtained by contacting the Contracting Officer.
 
(c) In cases where the Contractor has previously provided such designation,
i.e., pursuant to a prior contract/order, and has been enrolled in the program,
the form may not be required unless the designation has changed.
 
(d) The completed form shall be submitted prior to contract award, but no later
than 14 calendar days before an invoice is submitted, to the Contracting Officer
at the address in Section G.4.
 
G.4. Invoice Submission
 
(a) [redacted]
  
(b) [redacted]
 
(1) [redacted]
(2) [redacted]
(3) [redacted]
(4) [redacted] 
(5) [redacted] 
(6) [redacted] 
(7) [redacted] 
(8) [redacted] 
(9) [redacted] 
(10) [redacted] 
(11) [redacted]. 
(12) [redacted]
 
[redacted].
 
G.5. Evaluation of Contractor Performance (Service) (Jan 2000)
 
(a) [redacted]
 
(b) [redacted]
 
(c) [redacted]
 
(d) [redacted]
 
37
 

--------------------------------------------------------------------------------

 

(e) [redacted]
 
(f) [redacted]
 
(g) [redacted]
 
(h) [redacted]
 
(i) [redacted]
 
G.6. Contract Communications/Correspondence
 
The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting thereon the contract number from Page 1
of the contract.
 
G.7. Notice Prior to Publication
 
The Contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
advanced notice to the Contracting Officer, provided that no such notice is
required to comply with any law, rule, regulation, court ruling or similar
order; for submission to any government entity; for submission to any securities
exchange on which the Contractor’s (or its parent corporation’s) securities may
be listed for trading; or to third parties relating to securing, seeking,
establishing, or maintaining regulatory or other legal approvals or compliance,
financing and capital raising activities, or mergers, acquisitions, or other
business transactions.
 
G.8. Press Releases
 
[redacted]
 
G.9. Reporting Matters Involving Fraud, Waste, and Abuse
 
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA-funded programs is encouraged to report such matters to the
HHS Inspector General’s Office in writing or on the Inspector General’s Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is:
 
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026

38
 

--------------------------------------------------------------------------------

 

G. 10 - Indirect Cost Rates
 
[redacted]
 

Type Calendar Year Calendar Year   2011 2011-16 Fringe N/A N/A OH N/A N/A G & A
[redacted] [redacted] Fee [redacted] [redacted]


[redacted]
 
39
 

--------------------------------------------------------------------------------

 

Section H – Special Contract Requirements
 
H.1. Prohibition on the Use of Appropriated Funds for Lobbying Activities (Jul
1999)
 

H. 1.1       The Contractor is hereby notified of the restrictions on the use of
HHS funding for lobbying of Federal, State and Local legislative bodies.      
H.1.2  
Section 1352 of Title 10, United Stated Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient of a Federal contract,
grant, loan, or cooperative agreement from using appropriated funds (other than
profits from a federal contract) to pay any person for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with any of the following covered Federal actions: the awarding of
any Federal contract; the making of any Federal grant; the making of any Federal
loan; the entering into of any cooperative agreement; or the modification of any
Federal contract, grant, loan, or cooperative agreement. For additional
information of prohibitions against lobbying activities, see FAR Subpart 3.8 –
Limitations on the Payment of Funds to Influence Federal Transactions and FAR
Clause 52.203-12 (Sep 2007).
      H.1.3  
In addition, the current HHS Appropriations Act provides that no part of any
appropriation contained in this Act shall be used, other than for normal and
recognized executive-legislative relationships, for publicity or propaganda
purposes; for the preparation, distribution, or use of any kit, pamphlet,
booklet, publication, radio, television, or video presentation designed to
support, or defeat legislation pending before the Congress, or any State or
Local legislature except in presentation to the Congress; or any State or Local
legislative body itself.
      H.1.4  
The current HHS Appropriations Act also provides that no part of any
appropriation contained in this Act shall be used to pay the salary or expenses
of any contract or grant recipient, or agent acting for such recipient, related
to any activity designed to influence legislation or appropriations pending
before the Congress, or any State or Local legislature.


H.2. Representations, Certifications and Other Statements of Contractors
 

H. 2.1       The Representations, Certifications and Other Statements of
Contractors submitted by the Contractor dated [redacted] are hereby incorporated
by reference, with the same force and effect as if they were given in full text.


H.3. Laboratory License Requirements
 

H. 3.1       The Contractor shall comply with all applicable requirements of
Section 353 of the Public Health Service Act (Clinical Laboratory Improvement
Act as amended). This requirement shall also be included in any subcontract for
services under the contract.


40
 

--------------------------------------------------------------------------------

 

H.4. Dissemination of Information
 

H. 4.1      
No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the CO, whose approval shall not
be unreasonably withheld, conditioned, or delayed, provided that no such consent
is required to comply with any law, rule, regulation, court ruling or similar
order; for submission to any government entity’ for submission to any securities
exchange on which the Contractor’s (or its parent corporation’s) securities may
be listed for trading; or to third parties relating to securing, seeking,
establishing or maintaining regulatory or other legal approvals or compliance,
financing and capital raising activities, or mergers, acquisitions, or other
business transactions.

 
H.5. Incorporation of Technical Proposal
 

H. 5.1      
[redacted]
 

H.6. Protection of Human Subjects
 

H. 6.1      
No contract involving human subjects research shall be awarded until acceptable
assurance has been given that the project or activity will be subject to initial
and continuing review by an appropriate institutional review committee(s) as
described in 45 CFR Part 46. Contracts involving human subjects will not be
awarded to an individual unless 1) the individual is affiliated with or
sponsored by an institution that has an Office for Human Research Protections
(OHRP) approved assurance of compliance in place and 2) the individual will
assume responsibility for safeguarding the human subjects involved. The OHRP web
site is: http://www.hhs.gov/ohrp. The Contractor further agree to provide
certification at least annually that the Institutional Review Board has reviewed
and approved the procedures that involve human subjects in accordance with 45
CFR Part 46 and the Assurance of Compliance.
 

41
 

--------------------------------------------------------------------------------

 


H. 6.2       The Contractor shall bear full responsibility for the performance
of all work and services involving the use of human subjects under this contract
in a proper manner and as safely as is feasible. The parties hereto agree that
the Contractor retains the right to control and direct the performance of all
work under this contract. Nothing in this contract shall be deemed to constitute
the Contractor or any subcontractor, agent or employee of the Contractor, or any
other person, organization, institution, or group of any kind whatsoever, as the
agent or employee of the Government. The Contractor agrees that it has entered
into this contract and will discharge its obligations, duties, and undertakings
and the work pursuant thereto, whether requiring professional judgment or
otherwise, as an independent Contractor without imputing liability on the part
of the Government for the acts of the Contractor or its employees.       H. 6.3
  If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the OHRP, that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(a) and (b) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects such noncompliance. Notice of the suspension may be communicated by
telephone and confirmed in writing.       H. 6.4    If the Contractor fails to
complete corrective action within the period of time designated in the
Contracting Officer’s written notice of suspension, the Contracting Officer may,
in consultation with the OHRP, terminate the contract in whole or in part, and
the name of the Contractor may be removed from the list of those Contractors
with approved HHS Human Subject Assurances.

 
H.7. Information on Compliance with Animal Care Requirements
 

H. 7.1      
Registration with the U. S. Department of Agriculture (USDA) is required to use
regulated species of animals for biomedical purposes. The USDA office contact
information is available at http://www.aphis.usda.gov. The USDA is responsible
for the enforcement of the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm.
 
      H. 7.2  
The Public Health Service (PHS) Policy is administered by the Office of
Laboratory Animal Welfare (OLAW) at the National Institutes of Health (NIH),
http://grants2.nih.gov/grants/olaw/olaw.htm. An essential requirement of the PHS
Policy http://grants2.nih.gov/grants/olaw/references/phspol.htm is that every
institution using live vertebrate animals must obtain an approved assurance from
OLAW before they can receive funding from any component of the U. S. PHS.

 
42
 

--------------------------------------------------------------------------------

 


H.7.3       The PHS Policy requires that Assured institutions base their
programs of animal care and use on the Guide for the Care and Use of Laboratory
Animals http://www.nap.edu/readingroom/books/labrats/ and that they comply with
the regulations (9 CFR, Subchapter A)
http://www.nal.usda.gov/awic/legislat/usdaleg1.htm issued by the USDA under the
Animal Welfare Act. The Guide may differ from USDA regulations in some respects.
Compliance with the USDA regulations is an absolute requirement of this Policy.
      H. 7.4    The Association for Assessment and Accreditation of Laboratory
Animal Care International (AAALAC) http://www.aaalac.org is a professional
organization that inspects and evaluates programs of animal care for
institutions at their request. Those that meet the high standards are given the
Accredited status. As of the 2002 revision of the PHS Policy, the only
accrediting body recognized by PHS is the AAALAC. While AAALAC Accreditation is
not required to conduct biomedical research, it is highly desirable. AAALAC uses
the Guide as its primary evaluation tool. It also uses the Guide for the Care
and Use of Agricultural Animals in Agricultural Research and Teaching. It is
published by the Federated of Animal Science Societies http://www.fass.org.

 
H.8. Requirements for Adequate Assurance of Protection of Vertebrate Animal
Subjects
 

H. 8.1      
The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the OLAW, establishing appropriate policies and
procedures to ensure the humane care and use of live vertebrate animals involved
in research activities supported by the PHS. The PHS Policy stipulates that an
applicant organization, whether domestic or foreign, bears responsibility for
the humane care and use of animals in PHS-supported research activities. Also,
the PHS policy defines “animal” as “any live, vertebrate animal used, or
intended for use, in research, research training, experimentation, biological
testing or for related purposes.” This Policy implements and supplements the
U.S. Government Principles for the Utilization and Care of Vertebrate Animals
Used in Testing, Research, and Training, and requires that institutions use the
Guide for the Care and Use of Laboratory Animals as a basis for developing and
implementing an institutional animal care and use program. This Policy does not
affect applicable State or Local laws or regulations that impose more stringent
standards for the care and use of laboratory animals. All institutions are
required to comply, as applicable, with the Animal Welfare Act as amended (7 USC
2131 et. seq.) and other Federal statutes and regulations relating to animals.
These documents are available from the Office of Laboratory Animal Welfare,
National Institutes of Health, Bethesda, MD 20892, (301) 496-7163. See
http://grants.nih.gov/grants/olaw/olaw.htm.
      H. 8.2  
No PHS-supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal Welfare Assurance and provides verification
that the Institutional Animal Care and Use Committee (IACUC) has reviewed and
approved the proposed activity in accordance with the PHS policy. Applications
may be referred by the PHS back to the institution for further review in the
case of apparent or potential violations of the PHS Policy. No award to an
individual will be made unless that individual is affiliated with an assured
organization that accepts responsibility for compliance with the PHS Policy.
Foreign applicant organizations applying for PHS awards for activities involving
vertebrate animals are required to comply with PHS Policy or provide evidence
that acceptable standards for the humane care and use of animals will be met.
Foreign applicant organizations are not required to submit IACUC approval but
should provide information satisfactory to the Government assuring the humane
care and use of such animal.



43
 

--------------------------------------------------------------------------------

 

H.9. Care of Live Vertebrate Animals
 

H.9.1.      
Before undertaking performance of any contract involving research on live,
vertebrate animals, the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2316 and 9 CFR
Section 2.30. The Contractor shall furnish evidence of such registration to the
Contracting Officer.
      H. 9.2.  
The Contractor shall acquire animals used in research from a dealer licensed by
the Secretary of Agriculture under 7 U.S.C. 2131-2157 and 9 CFR Sections
2.1-2.11, or from a source that is exempt from licensing under those sections.
      H.9.3.  
The Contractor agrees that the care and use of any live, vertebrate animals used
or intended for use in the performance of this contract will conform with the
PHS Policy on Humane Care and Use of Laboratory Animals, the current Animal
Welfare Assurance, the Guide for the Care and Use of Laboratory Animals prepared
by the Institute of Laboratory Animal Resources, and the pertinent laws and
regulations of the USDA (see 7 U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts
1-3). In case of conflict between standards, the more stringent standard shall
be used.
      H.9.4.  
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the OLAW, NIH, that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(1) through (3) above, the Contracting Officer may immediately suspend, in whole
or in part, work and further payments under this contract until the Contractor
corrects the noncompliance. Notice of\ the suspension may be communicated by
telephone and confirmed in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer's written notice of suspension, the Contracting Officer may, in
consultation with OLAW, NIH, terminate this contract in whole or in part, and
the Contractor's name may be removed from the list of those Contractors with
approved PHS Animal Welfare Assurances.
      H.9.5  
The Contractor may request registration of its facility and a current listing of
licensed dealers from the Animal Care Sector Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the sector in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program, may be obtained by contacting:
Animal Care Staff USDA/APHIS 4700 River Road, Unit 84 Riverdale, MD 20737 (301)
734-4980. Contractors proposing research that involves live, vertebrate animals
will be contacted by OLAW and given detailed instructions on filing a written
Animal Welfare Assurance with the PHS. Contractors are encouraged to visit the
OLAW website at http://grants.nih.gov/grants/olaw/olaw.htm for additional
information. OLAW may be contacted at the NIH at (301) 594-2289.

 
44
 


--------------------------------------------------------------------------------


  
 
H.10. Approval of Required Assurance by OLAW
 

H. 10.1      
Under governing regulations, federal funds that are administered by the
Department of Health and Human Services, Office of Biomedical Advanced Research
and Development Authority (BARDA) shall not be expended by the Contractor for
research involving live vertebrate animals, nor shall live vertebrate animals be
involved in research activities by the Contractor under this award unless a
satisfactory assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28 is submitted within 30 days of the date of this award and approved by
the Office of Laboratory Animal Welfare (OLAW). Each performance site (if any)
must also assure compliance with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28 with
the following restriction: Only activities that do not directly involve live
vertebrate animals (i.e. are clearly severable and independent from those
activities that do involve live vertebrate animals) may be conducted by the
Contractor or individual performance sites pending OLAW approval of their
respective assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28. Additional information regarding OLAW may be obtained via the
Internet.

 
H.11. Liability Protection under the PREP Act
 

H. 11.1       The Public Readiness & Emergency Preparedness Act (PREP Act), Pub.
L. 109- 148, Division C, 119 Stat. 2818 to 2832, amended the Public Health
Service Act, 42, U.S.C. 243 et seq., to provide targeted liability protections.
The Government agrees that the medical countermeasure delivered by the
Contractor under this contract will not be administered in humans unless the
Secretary executes a declaration in accordance with section 319F-3(b) of the
Public Health Service Act, 42, U.S.C. 247-d-6d, that the medical countermeasure
delivered under this contract is a covered countermeasure to which section
319-F3(a) applies subject to the terms and conditions of the declaration.

 
H.12. Manufacturing Standards
 

H. 12. 1       The Current Good Manufacturing Practice Regulations (cGMP)
Regulations (21 CFR Parts 210-211) will be the standard to be applied for
manufacturing, processing and packaging of this product.       H. 12. 2   If at
any time during the life of the contract, the Contractor fails to comply with
cGMP in the manufacturing, processing and packaging of this product and such
failure results in a material adverse effect on the safety, and purity of the
product (a material failure) as identified by the FDA, the Contractor shall have
thirty (30) calendar days from the time such material failure is identified to
cure such material failure. If the Contractor fails to take such an action
within the thirty (30) calendar day period, then the contract may be terminated.

 
45
 

--------------------------------------------------------------------------------

 

H.13. Prohibition on Contractor Involvement with Terrorist Activities
 

H. 13. 1       The Contractor acknowledges that U.S. Executive Orders and Laws,
including but not limited to Executive Order 13224 and Public Law 107-56,
prohibit transactions with, and the provision of resources and support to,
individuals and organizations associated with terrorism. It is the legal
responsibility of the Contractor to ensure compliance with these Executive
Orders and Laws. This clause must be included in all subcontracts issued under
this contract.

 
H.14. Key Personnel
 

H. 14.1       The personnel specified in this contract are considered to be
essential to the work being performed hereunder. Prior to diverting any of the
specified individuals to other programs, the Contractor shall notify the
Contracting Officer reasonably in advance and shall submit justification
(including proposed substitutions) in sufficient detail to permit evaluation of
the impact on the program. No diversion shall be made by the Contractor without
the written consent of the Contracting Officer; provided that the Contracting
Officer may ratify in writing that such diversion and such ratification shall
constitute the consent of the Contracting Officer required by this clause. The
contract may be modified from time to time during the course of the contract to
either add or delete personnel as appropriate.

 
     Contractor Key Personnel
 

              Name:       Position:   1.   [redacted]   [redacted]   2.  
[redacted]   [redacted]   3.   [redacted]   [redacted]   4.   [redacted]  
[redacted]   5.   [redacted]   [redacted]   6.   [redacted]   [redacted]   7.  
[redacted]   [redacted]


H.15 Registration with the Select Agent Program for Work Involving the
Possession, Use, and/or Transfer of Select Biological Agents or Toxins
 

H. 15. 1      
Work involving select biological agents or toxins shall not be conducted under
this contract until the Contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
select agents.

 
46
 

--------------------------------------------------------------------------------

 


H. 15.2       For prime or subcontract awards to domestic institutions who
possess, use, and/or transfer Select Agents under this contract, the institution
must complete registration with BARDA, or APHIS, as applicable, before
performing work involving Select Agents, in accordance with 42 CFR 73. No
Government funds can be used for work involving Select Agents, as defined in 42
CFR 73, if the final registration certificate is denied.       H. 15.3   For
prime or subcontract awards to foreign institutions who possess, use, and/or
transfer Select Agents under this contract, the institution must provide
information satisfactory to the Government that a process equivalent to that
described in 42 CFR 73 (http://www.cdc.gov/od/sap/docs/42cfr73.pdf ) for U.S.
institutions is in place and will be administered on behalf of all Select Agent
work sponsored by these funds before using these funds for any work directly
involving the Select Agents. The Contractor must provide information addressing
the following key elements appropriate for the foreign institution: safety,
security, training, procedures for ensuring that only approved/appropriate
individuals have access to the Select Agents, and any applicable laws,
regulations and policies equivalent to 42 CFR 73. The Government will assess the
policies and procedures for comparability to the U.S. requirements described in
42 CFR Part 73. When requested by the contracting officer, the Contractor shall
provide key information delineating any laws, regulations, policies, and
procedures applicable to the foreign institution for the safe and secure
possession, use, and transfer of Select Agents. This includes summaries of
safety, security, and training plans, and applicable laws, regulations, and
policies. For the purpose of security risk assessments, the Contractor must
access to the Select Agents and procedures for ensuring that only approved and
appropriate individuals have access to Select Agents under the contract.      
H. 15.4   Listings of HHS Select Agents and toxins, biologic agents and toxins,
and overlap agents or toxins as well as information about the registration
process, can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/sap/.

 
H.16 Project BioShield Act (P.L. 108-276, dated 7/21/04) and Pandemic All
Hazards Preparedness Act (P.L. 109-417, dated 12/19/06) Implementation
 

H. 16.1.       Advance payment (up to 10% of the negotiated contract amount)
and/or milestone payments (in increments of 5% but not more than 50% of the
total negotiated contract amount) have been negotiated and made apart of this
contract.       H. 16.2   Approvals for advance payments and or milestone
payments have been agreed upon as follows:

 * Advance Payment – [redacted] of the total negotiated contract amount
    
 * Milestone payment [redacted] : Successful submission of NDA– [redacted] of
   the total negotiated contract amount for the successful submission of NDA
   package to the FDA. ([redacted])

47
 

--------------------------------------------------------------------------------

  
 * Milestone payment ([redacted]): Completion of Final Drug Product (FDP)
   Commercial Validation batches and report. [redacted] of the total negotiated
   contract amount for the completion of FDP Commercial Validation batches and
   report. ([redacted])
    
 * (Milestone payment ([redacted]): Approved Product Labeling Strategy –
   [redacted] of the total negotiated contract amount for the approval of the
   product labeling strategy ([redacted])

1. [redacted] Project BioShield Advance Payment - $40,981,175.00
 
The HHS Secretary has determined that an advance payment is necessary to ensure
success of this project, and has authorized a [redacted] advance payment in
accordance with 42 USC 247d-6b(c)(7)(C)(ii)(I) PAYMENT CONDITIONED ON DELIVERY.
This [redacted] advance payment equates to 40,981,175.00 and is required to be
repaid if there is a failure to perform by the Contractor under the contract.
 
Nothing in the PAYMENT CONDITIONED UPON DELIVERY sub-clause shall be construed
as affecting the rights of vendors under provisions of law or regulation
(including the Federal Acquisition Regulation) relating to the termination of
contracts for the convenience of the Government.
 
Upon notification of receipt and notification of approval of the Final Security
Plan, the Contractor shall invoice for $5,000,000. The remaining balance of
$35,981,175 shall be invoiced [redacted] days of performance (TBD).
 
1. Milestone Payment at [redacted] for a total of $20,490,587. (Successful
submission of NDA)
 
Nothing in the PAYMENT CONDITIONED UPON DELIVERY sub-clause shall be construed
as affecting the rights of vendors under provisions of law or regulation
(including the Federal Acquisition Regulation) relating to the termination of
contracts for the convenience of the Government.
 
Completion of each individual milestone is required prior to the issuance of
each respective milestone payment. The contractor shall submit the deliverable
(See below) for each respective milestone to the Project Officer and Contracting
Officer for review by the appropriate date, and is subject to Government
concurrence and approval. The Contractor shall invoice for the milestone payment
$20,490,587) after Government approval is provided.
 
2A. 1 Milestone Payment at [redacted] for a total of $8,196,235.00 (Completion
of Final Drug Product (FDP) Commercial Validation batches and report)
 
Nothing in the PAYMENT CONDITIONED UPON DELIVERY sub-clause shall be construed
as affecting the rights of vendors under provisions of law or regulation
(including the Federal Acquisition Regulation) relating to the termination of
contracts for the convenience of the Government.
 
48
 

--------------------------------------------------------------------------------

 

Completion of each individual milestone is required prior to the issuance of
each respective milestone payment. The contractor shall submit the deliverable
(See below) for each respective milestone to the Project Officer and Contracting
Officer for review by the appropriate date, and is subject to Government
concurrence and approval. The Contractor shall invoice for the milestone payment
$8,196,235.00 after Government approval is provided.
 
2B. 1 Milestone Payment at [redacted] for a total of $12,294,352.00 (Approved
Product Labeling Strategy)
 
Nothing in the PAYMENT CONDITIONED UPON DELIVERY sub-clause shall be construed
as affecting the rights of vendors under provisions of law or regulation
(including the Federal Acquisition Regulation) relating to the termination of
contracts for the convenience of the Government.
 
Completion of each individual milestone is required prior to the issuance of
each respective milestone payment. The contractor shall submit the deliverable
(See below) for each respective milestone to the Project Officer and Contracting
Officer for review by the appropriate date, and is subject to Government
concurrence and approval. The Contractor shall invoice for the milestone payment
12,294,352.00 after Government approval is provided.
 
49
 

--------------------------------------------------------------------------------

 


Adanced and Milestone Payments from CLIN-0001 # Payment Deliverable Date Payment
  Milestones       Advance Payment
 
1
[redacted] [redacted] [redacted] [redacted]           Payment Milestones #1
 
 
 
 
 
 
1
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 
[redacted]
 
 
 
 
 
 


50
 

--------------------------------------------------------------------------------

 


2A
 
 
 
[redacted]
 
 
 
[redacted] [redacted] [redacted]
 
 
 
2B
 
 
 
[redacted] [redacted] [redacted] [redacted]


51
 

--------------------------------------------------------------------------------

 

PART II – CONTRACT CLAUSES
 
Section I – Contract Clauses
 
I.1. General Clauses for a Negotiated Fixed Price Supply Contract with Cost
Reimbursement Contract Line Items Numbers
 
Federal Acquisition Regulation (FAR) (48 CFR CHAPTER 1) Clauses
 

Negotiated Fixed-Price Supply Contract – Applicable to the Fixed Priced CLINS in
the schedule. Reg Clause Date Clause Title FAR 52.202-1 Jul 2004 Definitions
(Over the Simplified Acquisition Threshold) FAR 52.203-3 Apr 1984 Gratuities
(Over the Simplified Acquisition Threshold) FAR 52.203-5 Apr 1984 Covenant
Against Contingent Fees (Over the Simplified Acquisition Threshold) FAR 52.203-6
Sep 2006 Restrictions on Subcontractor Sales to the Government (Over the
Simplified Acquisition Threshold) FAR 52.203-7 Oct 2010 Anti-Kickback Procedures
(Over the Simplified Acquisition Threshold) FAR 52.203-8 Jan 1997 Cancellation,
Rescission, and Recovery of Funds for Illegal or Improper Activity (Over the
Simplified Acquisition Threshold) FAR 52.203-10 Jan 1997 Price or Fee Adjustment
for Illegal or Improper Activity (Over the Simplified Acquisition Threshold) FAR
52.203-12 Oct 2010 Limitation on Payments to Influence Certain Federal
Transactions (Over $150,000) FAR 52.204-4 Aug 2000 Printed or Copied
Double-Sided on Recycled Paper (Over the Simplified Acquisition Threshold) FAR
52.204-7 Apr 2008 Central Contractor Registration FAR 52.204-10 Jul 2010
Reporting Executive Compensation and First-Tier Subcontract Awards ($25,000 or
more) FAR 52.209-6 Dec 2010 Protecting the Government's Interests When
Subcontracting With Contractors Debarred, Suspended, or Proposed for Debarment
(Over $30,000) FAR 52.211-5 Aug 2000 Material Requirements FAR 52.215-2 Oct 2010
Audit and Records - Negotiation [Note: Applies to ALL contracts funded in whole
or in part with Recovery Act funds, regardless of dollar value, AND contracts
over the Simplified Acquisition Threshold funded exclusively with non-Recovery
Act funds.] FAR 52.215-8 Oct 1997 Order of Precedence - Uniform Contract Format
FAR 52.215-10 Oct 2010 Price Reduction for Defective Cost or Pricing Data (Over
$700,000)


52
 

--------------------------------------------------------------------------------

 


FAR 52.215-12 Oct 2010 Subcontractor Cost or Pricing Data (Over $700,000) FAR
52.215-14 Oct 2010 Integrity of Unit Prices (Over the Simplified Acquisition
Threshold) FAR 52.215-15 Oct 2010 Pension Adjustments and Asset Reversions (Over
$700,000) FAR 52.215-18 Jul 2005 Reversion or Adjustment of Plans for
Post-Retirement Benefits (PRB) other than Pensions FAR 52.215-19 Oct 1997
Notification of Ownership Changes FAR 52.215-21 Oct 2010 Requirements for
Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing
Data – Modifications FAR 52.219-8 Jan 2011 Utilization of Small Business
Concerns (Over the Simplified Acquisition Threshold) FAR 52.219-9 Jan 2011 Small
Business Subcontracting Plan (Over $650,000, $1.5 million for Construction) FAR
52.219-16 Jan 1999 Liquidated Damages - Subcontracting Plan (Over $650,000, $1.5
million for Construction) FAR 52.222-19 Jul 2010 Child Labor--Cooperation with
Authorities and Remedies FAR 52.222-20 Oct 2010 Walsh-Healey Public Contracts
Act FAR 52.222-21 Feb 1999 Prohibition of Segregated Facilities FAR 52.222-26
Mar 2007 Equal Opportunity FAR 52.222-35 Sep 2010 Equal Opportunity for Veterans
($100,000 or more) FAR 52.222-36 Oct 2010 Affirmative Action for Workers with
Disabilities FAR 52.222-37 Sep 2010 Employment Reports on Veterans ($100,000 or
more) FAR 52.222-40 Dec 2010 Notification of Employee Rights Under the National
Labor Relations Act (Over the Simplified Acquisition Threshold) FAR 52.222-50
Feb 2009 Combating Trafficking in Persons FAR 52.222-54 Jan 2009 Employment
Eligibility Verification (Over the Simplified Acquisition Threshold) FAR
52.223-6 May 2001 Drug-Free Workplace FAR 52.223-14 Aug 2003 Toxic Chemical
Release Reporting (Over $100,000) FAR 52.223-18 Sep 2010 Contractor Policy to
Ban Text Messaging While Driving FAR 52.225-1 Feb 2009 Buy American Act –
Supplies FAR 52.225-13 Jun 2008 Restrictions on Certain Foreign Purchases FAR
52.227-1 Dec 2007 Authorization and Consent FAR 52.227-2 Dec 2007 Notice and
Assistance Regarding Patent and Copyright Infringement FAR 52.227-3 Apr 1984
Patent Indemnity FAR 52.229-3 Apr 2003 Federal, State and Local Taxes (Over the
Simplified Acquisition Threshold) FAR 52.232-1 Apr 1984 Payments


53
 

--------------------------------------------------------------------------------

 


FAR 52.232-8 Feb 2002 Discounts for Prompt Payment FAR 52.232-9 Apr 1984
Limitation on Withholding of Payments FAR 52.232-11 Apr 1984 Extras FAR
52.232-17 Oct 2010 Interest (Over the Simplified Acquisition Threshold) FAR
52.232-23 Jan 1986 Assignment of Claims FAR 52.232-25 Oct 2008 Prompt Payment
FAR 52.232-33 Oct 2003 Payment by Electronic Funds Transfer--Central Contractor
Registration FAR 52.233-1 Jul 2002 Disputes FAR 52.233-3 Aug 1996 Protest After
Award FAR 52.233-4 Oct 2004 Applicable Law for Breach of Contract Claim FAR
52.242-13 Jul 1995 Bankruptcy (Over the Simplified Acquisition Threshold) FAR
52.243-1 Aug 1987 Changes - Fixed-Price FAR 52.244-6 Dec 2010 Subcontracts for
Commercial Items FAR 52.249-2 May 2004 Termination for the Convenience of the
Government (Fixed-Price) FAR 52.249-8 Apr 1984 Default (Fixed-Price Supply and
Service)(Over the Simplified Acquisition Threshold) FAR 52.253-1 Jan 1991
Computer Generated Forms HHSAR 352.202-1 Jan 2006 Definitions HHSAR 352.203-70
Jan 2006 Anti-Lobbying (Over Simplified Acquisition Threshold) HHSAR 352.222-70
Jan 2010 Contractor Cooperation in Equal Employment Opportunity Investigations
HHSAR 352.227-70 Jan 2006 Publications and Publicity HHSAR 352.231-71 Jan 2001
Pricing of Adjustments HHSAR 352.242-70 Jan 2006 Key Personnel HHSAR 352.242-73
Jan 2006 Withholding of Contract Payments   Negotiated Cost-Reimbursement
Service Contract – Applicable to the Cost CLINS in the schedule. Reg Clause Date
Clause Title FAR 52.202-1 Jul 2004 Definitions (Over the Simplified Acquisition
Threshold) FAR 52.203-3 Apr 1984 Gratuities (Over the Simplified Acquisition
Threshold) FAR 52.203-5 Apr 1984 Covenant Against Contingent Fees (Over the
Simplified Acquisition Threshold) FAR 52.203-6 Sep 2006 Restrictions on
Subcontractor Sales to the Government (Over the Simplified Acquisition
Threshold) FAR 52.203-7 Oct 2010 Anti-Kickback Procedures (Over the Simplified
Acquisition Threshold)


54
 

--------------------------------------------------------------------------------

 


FAR 52.203-8 Jan 1997 Cancellation, Rescission, and Recovery of Funds for
Illegal or Improper Activity (Over the Simplified Acquisition Threshold) FAR
52.203-10 Jan 1997 Price or Fee Adjustment for Illegal or Improper Activity
(Over the Simplified Acquisition Threshold) FAR 52.203-12 Oct 2010 Limitation on
Payments to Influence Certain Federal Transactions (Over $150,000) FAR 52.204-4
Aug 2000 Printed or Copied Double-Sided on Recycled Paper (Over the Simplified
Acquisition Threshold) FAR 52.204-7 Apr 2008 Central Contractor Registration FAR
52.204-10 Jul 2010 Reporting Executive Compensation and First-Tier Subcontract
Awards ($25,000 or more) FAR 52.209-6 Dec 2010 Protecting the Government's
Interests When Subcontracting With Contractors Debarred, Suspended, or Proposed
for Debarment (Over $30,000) FAR 52.215-2 Oct 2010 Audit and Records -
Negotiation [Note: Applies to ALL contracts funded in whole or in part with
Recovery Act funds, regardless of dollar value, AND contracts over the
Simplified Acquisition Threshold funded exclusively with non-Recovery Act
funds.] FAR 52.215-8 Oct 1997 Order of Precedence - Uniform Contract Format FAR
52.215-10 Oct 2010 Price Reduction for Defective Cost or Pricing Data (Over
$700,000) FAR 52.215-12 Oct 2010 Subcontractor Cost or Pricing Data (Over
$700,000) FAR 52.215-15 Oct 2010 Pension Adjustments and Asset Reversions (Over
$700,000) FAR 52.215-18 Jul 2005 Reversion or Adjustment of Plans for
Post-Retirement Benefits (PRB) other than Pensions FAR 52.215-19 Oct 1997
Notification of Ownership Changes FAR 52.215-21 Oct 2010 Requirements for
Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing
Data – Modifications FAR 52.215-23 Oct 2009 Limitations on Pass-Through Charges
(Over the Simplified Acquisition Threshold) FAR 52.216-7 Dec 2002 Allowable Cost
and Payment FAR 52.216-8 Mar 1997 Fixed Fee FAR 52.219-8 Jan 2011 Utilization of
Small Business Concerns (Over the Simplified Acquisition Threshold) FAR 52.219-9
Jan 2011 Small Business Subcontracting Plan (Over $650,000, $1.5 million for
Construction) FAR 52.219-16 Jan 1999 Liquidated Damages - Subcontracting Plan
(Over $650,000, $1.5 million for Construction) FAR 52.222-2 Jul 1990 Payment for
Overtime Premium (Over the Simplified Acquisition Threshold) (Note: The dollar
amount in paragraph (a) of this clause is $0 unless otherwise specified in the
contract.) FAR 52.222-3 Jun 2003 Convict Labor FAR 52.222-21 Feb 1999
Prohibition of Segregated Facilities FAR 52.222-26 Mar 2007 Equal Opportunity
FAR 52.222-35 Sep 2010 Equal Opportunity for Veterans ($100,000 or more) FAR
52.222-36 Oct 2010 Affirmative Action for Workers with Disabilities


55
 

--------------------------------------------------------------------------------

 


FAR 52.222-37 Sep 2010 Employment Reports on Veterans ($100,000 or more) FAR
52.222-40 Dec 2010 Notification of Employee Rights Under the National Labor
Relations Act (Over the Simplified Acquisition Threshold) FAR 52.222-50 Feb 2009
Combating Trafficking in Persons FAR 52.222-54 Jan 2009 Employment Eligibility
Verification (Over the Simplified Acquisition Threshold) FAR 52.223-6 May 2001
Drug-Free Workplace FAR 52.223-14 Aug 2003 Toxic Chemical Release Reporting
(Over $100,000) FAR 52.223-18 Sep 2010 Contractor Policy to Ban Text Messaging
While Driving FAR 52.225-1 Feb 2009 Buy American Act – Supplies FAR 52.225-13
Jun 2008 Restrictions on Certain Foreign Purchases FAR 52.227-1 Dec 2007
Authorization and Consent FAR 52.227-2 Dec 2007 Notice and Assistance Regarding
Patent and Copyright Infringement FAR 52.227-14 Dec 2007 Rights in Data –
General FAR 52.232-9 Apr 1984 Limitation on Withholding of Payments FAR
52.232-17 Oct 2010 Interest (Over the Simplified Acquisition Threshold) FAR
52.232-20 Apr 1984 Limitation of Cost FAR 52.232-23 Jan 1986 Assignment of
Claims FAR 52.232-25 Oct 2008 Prompt Payment, Alternate I (Feb 2002) FAR
52.232-33 Oct 2003 Payment by Electronic Funds Transfer--Central Contractor
Registration FAR 52.233-1 Jul 2002 Disputes FAR 52.233-3 Aug 1996 Protest After
Award, Alternate I (Jun 1985) FAR 52.233-4 Oct 2004 Applicable Law for Breach of
Contract Claim FAR 52.242-1 Apr 1984 Notice of Intent to Disallow Costs FAR
52.242-3 May 2001 Penalties for Unallowable Costs (Over $700,000) FAR 52.242-4
Jan 1997 Certification of Final Indirect Costs FAR 52.242-13 Jul 1995 Bankruptcy
(Over the Simplified Acquisition Threshold) FAR 52.243-2 Aug 1987 Changes - Cost
Reimbursement, Alternate I (Apr 1984) FAR 52.244-2 Oct 2010 Subcontracts (Over
the Simplified Acquisition Threshold), Alternate I (June 2007) FAR 52.244-5 Dec
1996 Competition in Subcontracting (Over the Simplified Acquisition Threshold)
FAR 52.244-6 Dec 2010 Subcontracts for Commercial Items FAR 52.245-1 Aug 2010
Government Property FAR 52.245-9 Aug 2010 Use and Charges


56
 

--------------------------------------------------------------------------------

 


FAR 52.246-25 Feb 1997 Limitation of Liability - Services (Over the Simplified
Acquisition Threshold) FAR 52.249-6 May 2004 Termination (Cost-Reimbursement)
FAR 52.249-14 Apr 1984 Excusable Delays FAR 52.253-1 Jan 1991 Computer Generated
Forms HHSAR 352.202-1 Jan 2006 Definitions - with Alternate paragraph (h) (Jan
2006) HHSAR 352.203-70 Jan 2006 Anti-Lobbying (Over Simplified Acquisition
Threshold) HHSAR 352.216-70 Jan 2006 Additional Cost Principles HHSAR 352.222-70
Jan 2010 Contractor Cooperation in Equal Employment Opportunity Investigations
HHSAR 352.227-70 Jan 2006 Publications and Publicity HHSAR 352.228-7 Dec 1991
Insurance - Liability to Third Persons HHSAR 352.233-71 Jan 2006 Litigation and
Claims HHSAR 352.242-70 Jan 2006 Key Personnel HHSAR 352.242-73 Jan 2006
Withholding of Contract Payments HHSAR 352.242-74 Apr 1984 Final Decisions on
Audit Findings


57
 

--------------------------------------------------------------------------------

 

I.2. Department of Health and Human Services Acquisition Regulation (HHSAR) (48
CDR Chapter 3 ) CLAUSES
 

HHSAR                 Clause No.   Date   Title   352.202-1   Jan 2006  
Definitions 352.223-70   Jan 2006   Safety and Health 352.228-7   Dec 1991  
Insurance – Liability to Third Persons 352.234-2   Oct 2008   Notice of EVMS –
Post Award 352.242-73   Jan 2006   Withholding of Contractor Payment 352.242-74
  Apr 1984   Final Decisions on Audit Findings 352.231-71   Jan 2001   Pricing
of Adjustments 352.242-70   Jan 2006   Key Personnel 352.227-70   Jan 2006  
Publication & Publicity 352.201-70   Jan 2006   Paperwork Reduction Act
352.270-4   Jan 2006   Protection of Human Subjects   Note: The Office for Human
Research Protections (OHRP), Office of the Secretary (OS), Department of Health
and Human Services (DHHS) is the office responsible for oversight of the
Protection of Human subjects and should replace Office for Protection from
Research Risks (OPRR), National Institutes of Health (NIH) wherever it appears
in this clause.   352.270-5   Jan 2006   Care of Live Vertebrate Animals
35.270-6   Jan 2006   Restriction on use of Human Subjects 352.203-70   Jan 2006
  Anti-Lobbying (over $100,000) 352.224-70   Jan 2006   Privacy Act


I.3. ADDITIONAL CONTRACT CLAUSES
 
The following clauses(s), as applicable, will be made part of the resultant
contract. Please note that any contract resulting from this solicitation is not
limited to the clauses listed below. These clauses represent some of the most
commonly used. Any additional clauses deemed necessary by the Government will be
discussed during negotiations.
 
FEDERAL ACQUISITION REGULATION (FAR) ( 48 CDR CHAPTER 1) CLAUSES
 
52.225 – 18 – Place of Manufacture (Sep 2006)
 
52.217-7 - Option for Increase Quantity – Separately Priced Line Item (Reserved)
(Mar 1989). “ … the Contracting Officer may exercise the option by written
notice to the Contractor within 60 days prior to the expiration of this contract
. . .”
 
               i. - Waiver of Facilities Capital Cost of Money (October 1997)
 
52.224-1 - Privacy Act Notification (April 1984)
 
52.224-2, Privacy Act (April 1984)
 
52.227-14, Rights in Data – General (Dec 2007)
 
58
 

--------------------------------------------------------------------------------

 

I.4 ADDITIONAL CONTRACT CLAUSES
 
Any authorized substitution or modifications of the General Clauses will be
based on the type of contract and contractor will be determining during
negations.
 
It is expected that the following clause will be made part of the resultant
contract.
 
FAR 52.216-7. Allowable Cost & Payment (DEC 2002) (Deviation). Paragraph (a) (1)
is modified to read:
 
In accordance with Public Law 108-276, the Contractor may not invoice payment
under contract line item number (CLIN’s ) 0007, 0008, and 0009 prior to the
satisfying the paragraph “ Payment conditioned on delivery” ( see B.7). After
satisfaction of the paragraph “Payment conditioned on delivery,” the USG will
make payments to the contractor when requested as work progresses, but (except
for small business concerns) not more than once every 2 weeks, in amount
determined to be allowable by the Contracting Officer in accordance with Federal
Acquisition Regulation (FAR) Subpart 31.2 in effect on the date of this contract
and the terms of the contract. The contractor may submit to an authorized
representative of the Contracting Officer, in such form and reasonable detail as
the representative may require, an invoice or voucher supported by a statement
of the claimed allowable cost for performing this contract.
 
59
 

--------------------------------------------------------------------------------

 

PART III – List of Documents, Exhibits, and Other Attachments
 
Section J - List of Attachments
 
The following Attachments are provided in full text with this Solicitation:
 

                                  1. Summary of Related Activities       2.
Protection of Human Subjects       3. Disclosure of Lobbying Activities       4.
Invoice Instructions for Fixed Price Contracts       5. Contractor Performance
Evaluation Report       6. ACH Vendor/Miscellaneous Payment Enrollment Form    
  7. Security and Information Technology Plan Requirements       8. Risk
Mitigation Plan/Matrix Template       9. Work Breakdown Structure Template      
10.  Integrated Master Schedule Template       11. Subcontracting Plan       12.
7 Principles Tier 2 System Implementation Intent Guide

 
60
 

--------------------------------------------------------------------------------

 

SUMMARY OF RELATED ACTIVITIES
 
The following specific information must be provided by the Contractor pertaining
to the Project Director, Principal Investigator, and each of any other proposed
key professional individuals designated for performance under any resulting
contract.
 

a.       Identify the total amount of all presently active federal
contracts/cooperative agreements/grants and commercial agreements citing the
committed levels of effort for those projects for each of the key individuals*
in this proposal.           Professional's Name and Title/Position:        
                          Identifying Number   Agency   Total Effort Committed  
                1.             2.             3.             4.            
       *If an individual has no obligation(s), so state.               b.  
Provide the total number of outstanding proposals, exclusive of the instant
proposal, having been submitted by your organization, not presently accepted but
in an anticipatory stage, which will commit levels of effort by the proposed
professional individuals*.           Professional's Name and Title/Position:    
                      Identifying Number   Agency   Total Effort Committed      
            1.             2.             3.             4.                   
*If no commitment of effort is intended, so state.               c.   Provide a
statement of the level of effort to be dedicated to any resultant contract
awarded to your organization for those individuals designated and cited in this
proposal.               Name   Title/Position   Total Proposed Effort          
        1.             2.             3.             4.        

 

Protection of Human Subjects
Assurance Identification/IRB Certification/Declaration of Exemption
(Common Rule)

Policy: Research activities involving human subjects may not be conducted or
supported by the Departments and Agencies adopting the Common Rule (56FR28003,
June 18, 1991) unless the activities are exempt from or approved in accordance
with the Common Rule. See section 101(b) of the Common Rule for exemptions.
Institutions submitting applications or proposals for support must submit
certification of appropriate Institutional Review Board (IRB) review and
approval to the Department or Agency in accordance with the Common Rule.       
Institutions must have an assurance of compliance that applies to the research
to be conducted and should submit certification of IRB review and approval with
each application or proposal unless otherwise advised by the Department or
Agency.


61
 

--------------------------------------------------------------------------------

 


 1. Request Type  2. Type of Mechanism        3. Name of Federal Department or
Agency and, if
 known, Application or Proposal Identification No.   [ ] ORIGINAL   [ ] GRANT [
] CONTRACT [ ] FELLOWSHIP     [ ] CONTINUATION   [ ] COOPERATIVE AGREEMENT      
[ ] EXEMPTION
    [ ] OTHER:_____________________________
                4. Title of Application or Activity
     5. Name of Principal Investigator, Program Director,
 Fellow, or Other   Approved for use through 07/31/2005          6. Assurance
Status of this Project (Respond to one of the following)                 [ ]
This Assurance, on file with Department of Health and Human Services, covers
this activity:      Assurance Identification No. _____________, the expiration
date ____________ IRB Registration No. ____________       [ ] This Assurance, on
file with
(agency/dept)_____________________________________________________________,
covers this activity.   Assurance No. ______________, the expiration date
______________ IRB Registration/Identification No. ____________ (if applicable)
           
  [ ] No assurance has been filed for this institution. This institution
declares that it will provide an Assurance and Certification of IRB review and
approval upon request.
              [ ] Exemption Status: Human subjects are involved, but this
activity qualifies for exemption under Section 101(b), paragraph ___________.  
 7. Certification of IRB Review (Respond to one of the following IF you have an
Assurance on file)        [ ] This activity has been reviewed and approved by
the IRB in accordance with the Common Rule and any other governing regulations.
     by:      [ ] Full IRB Review on (date of IRB meeting) _____________________
or [ ] Expedited Review on (date)           [ ] If less than one year approval,
provide expiration date _____________________      
  [ ] This activity contains multiple projects, some of which have not been
reviewed. The IRB has granted
  approval on condition that all projects covered by the Common Rule will be
reviewed and approved
  before they are initiated and that appropriate further certification will be
submitted.
 8. Comments              
 9. The official signing below certifies that the information provided above
is correct and that,
 as required, future reviews will be performed until study closure
and certification will be provided.
 10. Name and Address of Institution
 11. Phone No. (with area code)
 
 12. Fax No. (with area code)
 
 13. Email:
 
   14. Name of Official
 
 15. Title
 16. Signature

   17. Date
       Authorized for local Reproduction   Sponsored by HHS

 
Public reporting burden for this collection of information is estimated to
average less than an hour per response. An agency may not conduct or sponsor,
and a person is not required to respond to, a collection of information unless
it displays a currently valid OMB control number. Send comments regarding this
burden estimate or any other aspect of this collection of information, including
suggestions for reducing this burden to: OS Reports Clearance Officer, Room 503
200 Independence Avenue, SW., Washington, DC 20201. Do not return the completed
form to this address.


DISCLOSURE OF LOBBYING ACTIVITIES Approved by OMB 0348-0046 Complete this form
to disclose lobbying activities pursuant to 31 U.S.C. 1352
(See reverse for public burden disclosure)


62
 

--------------------------------------------------------------------------------

 


1. Type of Federal Action:      2. Status of Federal      3. Report Type:      
a. contract         a. bid/offer/application         a. initial filing       b.
grant         b. Initial award         b. material change
      c. cooperative
      d. loan
      e. loan guarantee
      f.  loan insurance
        c. post-award         For Material Change Only:
year ______ quarter______
date of last report ______

4. Name and Address of Reporting Entity: 5. If Reporting Entity in No. 4 is
Subawardee, Enter Name and Address of Prime     Prime       Subawardee
              Tier _____, if known:        Congressional District, if known:
       Congressional District, if known:
  6. Federal Department/Agency:
  7. Federal Program Name/Description
 
CFDA Number, if applicable: ________________________
  8. Federal Action Number, if Known:
     9. Award Amount, if known:
    $
 
10. a. Name and Address of Lobbying Entity
     (if individual, last name, first name, MI):




                (attach Continuation Sheet(s)
 
b. Individual Performing Services (including address if different from No. 10a)
     (last name, first name, MI)




SF-LL-A, if necessary)
11. Amount of Payment (check all that apply):


   $ ________ actual     planned

 
 
 
13. Type of payment (check all that apply)

     a. retainer
     b. one-time fee
     c. commission
     d. contingent fee
     e. deferred
     f. other; specify: ____________
12. Form of Payment (check all that apply):

    a. cash
    b. in-kind; specify: nature __________
                           value __________
 
14. Brief Description of Services Performed or to be Performed and Date(s) of
Service, including officer(s), employee(s), or Member(s) contacted, for payment
indicated in Item 11:
 
 
 
(attach Continuation Sheet(s) SF-LLL-A, if necessary) 
 
 
15. Continuation Sheet(s) SF-LLL-A Attached:
 
Yes                       No
 
16. Information requested through this form is authorized by title 31 U.S.C.
section 1352.  This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into.  This disclosure is required pursuant
to 31 U.S.C. 1352. This information will be reported to the Congress
semi-annually and will be available for public inspection.  Any person who fails
to file the required disclosure shall be subject to a civil penalty of not less
than $10,000 and not more than $100,000 for each failure.

Signature: ________________________________________
 
Print Name: ______________________________________
 
Title: ___________________________________________
 
Telephone No.: ______________________ Date: ____________________
 
Federal Use Only Authorized for Local Reproduction
Standard Form—LLL
 

 
63
 

--------------------------------------------------------------------------------

 

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES
 
This disclosure form shall be completed by the reporting entity, whether
subawardee of prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing of attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Use the SF-LLL-A Continuation Sheet
for additional information if the space on the form is inadequate. Complete all
items that apply for both the initial filing and material change report. Refer
to the implementing guidance published by the Office of Management and Budget
for additional information.
 

      1.       Identify the type of covered Federal action for which lobbying
activity is and/or has been secured to influence the outcome of a covered
Federal action.       2.   Identify the status of the covered Federal action.  
    3.   Identify the appropriate classification of this report. If this is a
follow-up report caused by a material change to the information previously
reported, enter the year and quarter in which the change occurred. Enter the
date of the last previously submitted report by this reporting entity for this
covered Federal action.       4.   Enter the full name, address, city, state and
zip code of the reporting entity. Include Congressional District, if known.
Check the appropriate classification of the reporting entity that designates if
it is, or expects to be, a prime or subaward recipient. Identify the tier of the
subawardee, e.g., the first subawardee of the prime is the 1st tier. Subawards
include but are not limited to subcontracts, subgrants and contract awards under
grants.           5.   If the organization filing the report in item 4 checks
"Subawardee," then enter the full name, address, city, state and zip code of the
prime Federal recipient. Include Congressional District, if known.       6.  
Enter the name of the Federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation, United States Coast Guard.       7.  
Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.       8.
  Enter the most appropriate Federal identifying number available for the
Federal action identified in item 1 (e.g., Request for Proposal (RFP) number,
Invitation for Bid (IFB) number, grant announcement number, the contract, grant,
or loan award number, the application/proposal control number assigned by the
Federal agency). Include prefixes, e.g., "RFP-DE-90-001."       9.   For a
covered Federal action where there has been an award or loan commitment by the
Federal agency, enter the Federal amount of the award/loan commitment for the
prime entity identified in item 4 or 5.       10.   (a)    Enter the full name,
address, city, state and zip code of the lobbying entity engaged by the
reporting entity identified in item 4 to influence the covered Federal action.  
        (b)       Enter the full names of the individual(s) performing services,
and include full address if different from 10(a); Enter Last Name, First Name,
and Middle Initial (MI).

 
64
 

--------------------------------------------------------------------------------

 


     11.      Enter the amount of compensation paid or reasonably expected to be
paid by the reporting entity (item 4) to the lobbying entity (item 10). Indicate
whether the payment has been made (actual) or will be made (planned). Check all
boxes that apply. If this is a material charge report, enter the cumulative
amount of payment made or planned to be made.               12.   Check the
appropriate box(es). Check all boxes that apply. If payment is made through an
in-kind contribution, specify the nature and value of the in-kind payment.      
13.   Check the appropriate box(es). Check all boxes that apply. If other,
specify nature.       14.   Provide a specific and detailed description of the
services that the lobbyist has performed, or will be expected to perform, and
the date(s) of any services rendered. Include all preparatory and related
activity, not just time spent in actual contact with Federal officials. Identify
the Federal official(s) or employee(s) contacted or the officer(s), employee(s),
or Member(s) of Congress that were contacted.       15.   Check whether or not a
SF-LLL-A Continuation Sheet(s) is attached.       16.   The certifying official
shall sign and date the form, print his/her name, title and telephone number.

Public reporting burden for this collection of information is estimated to
average 30 minutes per response, including time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
the burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to the Office of Management and
Budget, Paperwork Reduction Project (0348-0046), Washington, D.C. 20503.

  
65
 

--------------------------------------------------------------------------------

 

INVOICE INSTRUCTIONS FOR FIXED-PRICE CONTRACTS
 
General The Contractor shall submit vouchers or invoices as prescribed herein.
 
Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal--Continuation Sheet, and the payee's letterhead or
self-designed form should be used to submit claims for reimbursement.
 
Number of Copies: As indicated in the contract.
 
Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted monthly upon delivery of goods or services unless otherwise authorized
by the Contracting Officer.
 
Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:
 
(a) Designated Billing Office and address:
 
HHS/ASPR/BARDA
330 Independence Ave, Room G644
Washington DC 20201
ATTN: Contracting Officer
 
(b) Invoice Number
(c) Date of Invoice
(d) Contract number and date
(e) Payee's name and address. Show the Contractor's name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the Contractor, or a different payee has been designated, then insert
the name and address of the payee instead of the Contractor.
(f) Description of goods or services, quantity, unit price, (where appropriate),
and total amount.
(g) Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)
(h) Equipment - If there is a contract clause authorizing the purchase of any
item of equipment, the final invoice must contain a statement indicating that no
item of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.
 
Currency: Where payments are made in a currency other than United States
dollars, billings on the contract shall be expressed, and payment by the United
States Government shall be made, in that other currency at amounts coincident
with actual costs incurred. Currency fluctuations may not be a basis of gain or
loss to the Contractor. Notwithstanding the above, the total of all invoices
paid under this contract may not exceed the United States dollars authorized.
 
66
 

--------------------------------------------------------------------------------

 

Standard
Contractor Evaluation Performance Report
 

Evaluation Type: Interim __Final __ (check one) Evaluating Organization:
Reporting Period: From                         to Contracting Office: Contract
Number: Order Number:


Contractor Name:
  Contractor Address:
  DUNS: City: State: Additional or Alternate Contractor Name:
  Zip/Postal Code:
  Country:
 


TIN: Industrial Code (NAICS): Commodity Code: Contract Type:


Contract Award Date: Contract Expiration Date: Contract Value:


Requirement Description:


Ratings
 
Summarize contractor performance and check the number which corresponds to the
rating for each rating category
(See attached Rating Guidelines).
 

Quality of Product or Service   
_0=Unsatisfactory              _1=Poor              _2=Fair              _3=Good              _4=Excellent              _5=Outstanding
Government Comments for Quality of Product or Service (2000 characters maximum):

 

 

Cost Control (Rating and Comments for Cost Control are not required if contract
type is Fixed-Price)   
_0=Unsatisfactory              _1=Poor              _2=Fair              _3=Good              _4=Excellent              _5=Outstanding
Government Comments for Cost Control (2000 characters maximum):

 

 

Timeliness of Performance   
_0=Unsatisfactory              _1=Poor              _2=Fair              _3=Good              _4=Excellent              _5=Outstanding
Government Comments for Timeliness of Performance (2000 characters maximum):

 

 

Business Relations   
_0=Unsatisfactory              _1=Poor              _2=Fair              _3=Good              _4=Excellent              _5=Outstanding
Government Comments for Business Relations (2000 characters maximum):


67
 

--------------------------------------------------------------------------------

 

Additional Info
 
Subcontracts
 
Are subcontracts involved?    __Yes    __No (Check one)
Government Comment on subcontracts (2000 characters maximum):
 
 
 
Contractor Key Personnel
 
Contractor Manager/Principal Investigator (name):
Government Comment on Contractor Manager/Principal Investigator (2000 characters
maximum):
 
 
 
Contractor Key Person (name):
Government Comment on Contractor Key Person (2000 characters maximum):
 
 
 
Contractor Key Person (name):
Government Comment on Contractor Key Person (2000 characters maximum):
 
 
 
Small Business Subcontracting Plan
 
Did the contractor make a good faith effort to comply with its subcontracting
plan consistent with the goals and objectives, reporting and other aspects of
the plan?    _Yes    _No    _N/A (Check one)
 
68
 

--------------------------------------------------------------------------------

 

If this is a bundled contract, did the contractor meet the goals and objectives
for small business participation?
_Yes    _No    _N/A (Check one)
 
Government Comments on Small Business Subcontracting Plan (2000 characters
maximum):
 
 
 
Small Disadvantaged Business Goals
 
Did the contractor make a good faith effort to comply with its subcontracting
plan consistent with the goals and objectives, for small disadvantaged business
(SDB) participation, monetary targets for SDB participation, and required
notifications?
_Yes    _No    _N/A (Check one)
 
Government Comments on Small Disadvantaged Business Goals (2000 characters
maximum):
 
 
 
Customer Satisfaction
 
Is/was the contractor committed to customer satisfaction?    _Yes    _No (Check
one)
 
Would you recommend the selection of this firm again?    _Yes    _No (Check one)
– FINAL REPORT ONLY
 
Government Comments on Customer Satisfaction (2000 characters maximum):
 
69
 

--------------------------------------------------------------------------------

 

Admin Info
 
Project Officer/COTR
Name:
Phone:
Fax:
E-mail Address:
 
Contractor Representative
Name:
Phone:
Fax:
E-mail Address:
 
Alternate Contractor Representative (Required to insure that at least one person
is notified of evaluation)
Name:
Phone:
Fax:
E-mail Address:
 
Contracting Officer:
Name:
Phone:
Fax:
E-mail Address:
 
70
 

--------------------------------------------------------------------------------

 

Contractor Comments
 
Quality of Product of Service
 
___Contractor has elected not to comment
 
Contractor Comments for Quality of Product of Service (2000 characters maximum):
 
 
 
Cost Control
 
___Contractor has elected not to comment
 
Contractor Comments for Quality of Product of Service (2000 characters maximum):
 
 
 
Timeliness of Performance
 
___Contractor has elected not to comment
 
Contractor Comments for Timeliness of Performance (2000 characters maximum):
 
 
 
Business Relations
 
___Contractor has elected not to comment
 
Contractor Comments for Business Relations (2000 characters maximum):
 
 
 
Overall Comment
 
___Contractor has elected not to comment
 
Contractor Comments for Quality of Product of Service (2000 characters maximum):
 
71
 

--------------------------------------------------------------------------------

 

Rating Guidelines
 
Quality of Product or Service
 
0 = Unsatisfactory       1 = Poor       2 = Fair       3 = Good       4 =
Excellent       5 = Outstanding
 

Unsatisfactory       Non-conformances are jeopardizing the achievement of
contract requirements, despite use of Agency resources. Recovery is not likely.
If performance cannot be substantially corrected, it constitutes a significant
impediment in consideration for future awards containing similar requirements.  
  Poor Overall compliance requires significant Agency resources to ensure
achievement of contract requirements.     Fair Overall compliance requires minor
Agency resources to ensure achievement of contract requirements.     Good There
are no, or very minimal, quality problems, and the Contractor has met the
contract requirements.     Excellent There are no quality issues, and the
Contractor has substantially exceeded the contract performance requirements
without commensurate additional costs to the Government.     Outstanding The
contractor has demonstrated an outstanding performance level that was
significantly in excess of anticipated achievements and is commendable as an
example for others, so that it justifies adding a point to the score. It is
expected that this rating will be used in those rare circumstances where
contractor performance clearly exceeds the performance levels described as
"Excellent".


Cost Control
 
0 = Unsatisfactory       1 = Poor       2 = Fair       3 = Good       4 =
Excellent       5 = Outstanding
 

Unsatisfactory       Ability to manage cost issues is jeopardizing performance
of contract requirements, despite use of Agency resources. Recovery is not
likely. If performance cannot be substantially corrected, this level of ability
to manage cost issues constitutes a significant impediment in consideration for
future awards.     Poor Ability to manage cost issues requires significant
Agency resources to ensure achievement of contract requirements.     Fair
Ability to control cost issues requires minor Agency resources to ensure
achievement of contract requirements.     Good There are no, or very minimal,
cost management issues and the Contractor has met the contract requirements.    
Excellent There are no cost management issues and the Contractor has exceeded
the contract requirements, achieving cost savings to the Government.    
Outstanding The contractor has demonstrated an outstanding performance level
that justifies adding a point to the score. It is expected that this rating will
be used in those rare circumstances where the contractor achieved cost savings
and performance clearly exceeds the performance levels described as "Excellent".


72
 

--------------------------------------------------------------------------------

 

Timeliness of Performance
 
0 = Unsatisfactory       1 = Poor       2 = Fair       3 = Good       4 =
Excellent       5 = Outstanding
 

Unsatisfactory       Delays are jeopardizing the achievement of contract
requirements, despite use of Agency resources. Recovery is not likely. If
performance cannot be substantially corrected, it constitutes a significant
impediment in consideration for future awards.     Poor Delays require
significant Agency resources to ensure achievement of contract requirements.    
Fair Delays require minor Agency resources to ensure achievement of contract
requirements.     Good There are no, or minimal, delays that impact achievement
of contract requirements.     Excellent There are no delays and the contractor
has exceeded the agreed upon time schedule.     Outstanding The contractor has
demonstrated an outstanding performance level that justifies adding a point to
the score. It is expected that this rating will be used in those rare
circumstances where contractor performance clearly exceeds the performance
levels described as "Excellent".


Business Relations
 
0 = Unsatisfactory       1 = Poor       2 = Fair       3 = Good       4 =
Excellent       5 = Outstanding
 

Unsatisfactory       Response to inquiries and/or technical, service,
administrative issues is not effective. If not substantially mitigated or
corrected it should constitute a significant impediment in considerations for
future awards.     Poor Response to inquiries and/or technical, service,
administrative issues is marginally effective.     Fair Response to inquiries
and/or technical, service, administrative issues is somewhat effective.     Good
Response to inquiries and/or technical, service, administrative issues is
consistently effective.     Excellent Response to inquiries and/or technical,
service, administrative issues exceeds Government expectation.     Outstanding
The contractor has demonstrated an outstanding performance level that justifies
adding a point to the score. It is expected that this rating will be used in
those rare circumstances where contractor performance clearly exceeds the
performance levels described as "Excellent".


73
 

--------------------------------------------------------------------------------

 

Department of Health and Human Services
 
Payment Information Form
The information requested on this form concerns your financial institution, your
account at that institution, and personal information which needs to verified
and completed.
 
Privacy Act Statement
The following information is provided to comply with the Privacy Act of 1974
(P.L. 93-579). All information collected on this form is required under the
provisions of 31 USC 3322 and 31 CFR 210. This information will be used by the
Treasury Department to transmit payment data, by electronic means to your
financial institution. Failure to provide the requested information may delay or
prevent the receipt of payments through the Automated Clearing House Payment
System.
 

Check one of the following:        c       Federal Employee:       c      
Contractor:       c       Vendor: Name:           Business     Address:        
                     Remit To     (If same as above, leave blank. Must match
address on invoice for internal control purposes.) Address:                


Taxpayer Identification # (TIN): ___ ___ ___ ___ ___ ___ ___ ___ ___
(If you are an individual, this may be your Social Security number)
 
1. Payee's Telephone Number: (_____) ____________________
 

The following information must be completed by your financial institution
representative: The following information must be completed by your financial
institution representative:  


2. Name of Financial Institution:       3. Address of Financial
Institution:                                      


4. Financial Institution's 9-digit ABA Routing Number for Transfer of Funds: ___
___ ___ ___ ___ ___ ___ ___ ___   5. Depositor Account Title:    


 6. Depositor Account Number:                                                  
                             


7. Type of Account: c       Checking c       Savings


8. Signature and Title of Authorized Official of Financial Institution:      

 


Telephone Number: (_____) ____________________ Date: ____________


74
 

--------------------------------------------------------------------------------

 


************ The following must be signed by the payee**************       I
have verified the information on this form.                          Signature
Date                         Signature Date                


75
 

--------------------------------------------------------------------------------

 



Security Plan Requirements
 
 
 
[redacted]
 
 
 
 
 
 
 
76
 

--------------------------------------------------------------------------------

 

[exhibit10x2x1.jpg]

77


--------------------------------------------------------------------------------

 

“Small Molecules/Drugs ” Program Level
Work Breakdown Structure Template
 
[exhibit10x3x1.jpg] 
78
 

--------------------------------------------------------------------------------

 

[exhibit10x4x1.jpg]

 
79
 

--------------------------------------------------------------------------------

 

Earned Value Management
Minimum Fields
in the Integrated Master Schedule (IMS)
 

1.        WBS # 2.   Control Account # 3.   Work Package # 4.   Activity # (if
different from WP #) 5.   Task Description 6.   Baseline Start 7.   Baseline
Finish 8.   Forecast Start 9.   Forecast Finish 10.   Actual Start 11.   Actual
Finish 12.   Predecessor 13.   Successor

 
80
 

--------------------------------------------------------------------------------

 


  [redacted]    


Electronic Subcontract Reporting System (eSRS)
 
Policy - Effective October 1, 2008, all subcontract reports submitted by
contractors are required to be submitted using the electronic Subcontracting
Reporting System (eSRS). eSRS is an electronic, web-based system for subcontract
reporting that replaces the manual paper forms (SF 294 and SF 295) and provides
a single point of entry for subcontracting requirements and reports. eSRS gets
some direct electronic feed from Central Contract Registration (CCR) when the
DUNS number is entered and some information is directly fed from FPDS-NG when
the contract number is entered. eSRS is used to submit subcontracting reports.
It is not designed to process the subcontracting plan.
 
eSRS Registration: A company will need to register in eSRS in order to
electronically submit the required subcontracting reports. A summary of what is
needed to register can be found at http://www.esrs.gov. Click on “Contractor”.
 
81
 

--------------------------------------------------------------------------------

 

BAA Instruction Language for Earned Value Management (EVM)
 
For the purposes of preparing both a Technical and Business Full Proposal under
the BAA, the Contractor shall propose and provide a Performance Measurement
System that meets the Seven Principles of Earned Value Management. The Seven
Principles are:
 

       1.        Plan all work scope for the program to completion of the
contract.       2.   Break down the program work scope into finite pieces that
can be assigned to a responsible person or organization for control of
technical, schedule, and cost objectives.       3.   Integrate program work
scope, schedule, and cost objectives into a performance measurement baseline
plan against which accomplishments may be measured. Control changes to the
baseline.       4.   Use actual cost incurred and recorded in accomplishing the
work performed.       5.   Objectively assess accomplishments at the work
performance level.       6.   Analyze significant variances from the plan,
forecast impacts, and prepare an estimate at completion based on performance to
date and work to be performed.       7.   Use Performance Based information in
the company's management processes.

 
In addition, within the Technical Volume of the Full Proposal, the Offeror(s)
shall as stated in the BAA develop a Work Breakdown Structure (WBS) to an
appropriate level and a WBS dictionary which lists and defines the WBS elements
that also is inclusive of the applicable EVM requirements.
 
Contractors required to provide Earned Value Management to their project can
obtain additional instruction from the 7 Principles of EVM Intent Guide. This
guide will be posted in its updated form soon.
 
82
 

--------------------------------------------------------------------------------

 

Depending on whether or not Tier 2 or 3 EVM requirements are applicable to a
contract, the Offeror shall anticipate the following EVM requirements and
deliverables to be contained within a potential contract with BARDA under this
BAA:
 
Prime contracts with Educational Institutions are exempt from EVMS.

 
Tier 2 – Contracts greater than $25M in total value (includes base and options)
and with a proposed product that has a Technology Readiness Level (TRL) of 6 or
greater.
 
Deliverables
 
Performance Measurement Baseline Documentation
 
The Contractor shall submit a Performance Measurement Baseline Documentation
package for submission to BARDA within 90 days of contract award. This document
package will include the following:
 

                     a)        Description of the work scope through Work
Breakdown Structure Dictionary/Work Authorization Documents at WBS Level 3;   b)
  An Integrated Master Schedule (IMS) with the inclusion of agreed major
milestones;   c)   A control account plan (CAP) for all control accounts;   d)  
Baseline revision documentation and program logs;   e)   And a risk register.

 
BARDA will review the documentation package and provide written comments and
questions to the contractor or BARDA may set up a meeting to discuss open
issues. Once final clarifications and responses have been exchanged, BARDA will
execute a formal approval of the Performance Measurement Baseline.
 
Earned Value Contract Performance Report (EV-CPR)
 

       a)        The Contractor shall deliver an Earned Value Contract
Performance Report (EV-CPR) on monthly basis per the instruction in
DI-MGMT-81466A (see http://www.acq.osd.mil/pm/). Contractor shall provide
preliminary EV-CPR, Format 1, on the 15th business day after end of Contractor
reporting period and final EV-CPR and Format 1 and Format 5 (VARs) and a
supplemental Control Account Plan (CAP) report on the 20th business day after
end of Contractor reporting period. The variance narrative reports shall
describe what the variance and indices may be indicating regarding the over all
performance, the reasons for the variances, the adequacy of corrective action
plans, and forecasts of future performances. The USG shall use best efforts to
respond within 5 business days.       b)  
The supplemental monthly CAP report shall contain, at the work package level,
time phased budget (budgeted cost of work scheduled (BCWS)), earned value
(budgeted cost of work performed (BCWP)) and actual costs of work performed
(ACWP) as captured in Contractor’s EVM systems. The contractor shall provide a
rational in the package of its use of % complete as EVMS methodology or identity
if any other EVMS methodology is being used.

 
83
 

--------------------------------------------------------------------------------

 

Integrated Master Schedule (IMS)
 
The Contractor shall deliver the Integrated Master Schedule (IMS) status with
performance data and should include actual start/finish and projected
start/finish dates. The status schedule should be delivered 10 business days
after reporting month end. Contractor shall deliver a program level Integrated
Master Schedule that rolls up all time-phased WBS elements down to the activity
level. This IMS shall include the following fields at a minimum; baseline start
and finish, forecast start and finish; actual start and finish, predecessor
and/or successor. The Contractor shall deliver the Integrated master Schedule,
viewed at the work package level in MS Project file format.
 
Risk Register
 
The Contractor shall provide 90 days after contract award and quarterly or as
needed thereafter. The Contractor shall incorporate the work proposed to meet
the technical objectives (above) into the program risk register highlighting
potential problems and/or issues that may arise during the life of the contract,
their impact on cost, performance and timelines, and appropriate remediation
plans.
 
84
 

--------------------------------------------------------------------------------